Exhibit 10.1

 

 

Loan Number: 1013605

[g84461kk01i001.gif]

EXECUTION COPY

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of April 2, 2015

 

by and among

 

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

 

 

 

 

as Borrower,

 

 

 

 

 

SUNSTONE HOTEL INVESTORS, INC.,

 

 

 

 

as Parent,

 

 

 

 

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

 

 

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

 

 

 

 

as Lenders,

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

 

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED

and

 

J.P. MORGAN SECURITIES LLC,

 

 

 

 

as Joint Lead Arrangers

 

 

 

 

and

 

 

 

 

Joint Bookrunners,

 

 

BANK OF AMERICA, N.A.

and

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

as Syndication Agents,

 

 

 

 

 

 

and

 

CITIBANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
and

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

 

 

as Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Central Time

30

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

31

 

 

Article II. Credit Facility

31

 

 

Section 2.1. Revolving Loans

31

Section 2.2. Letters of Credit

32

Section 2.3. Swingline Loans

37

Section 2.4. Rates and Payment of Interest on Loans

39

Section 2.5. Number of Interest Periods

40

Section 2.6. Repayment of Loans

41

Section 2.7. Prepayments

41

Section 2.8. Continuation

41

Section 2.9. Conversion

42

Section 2.10. Notes

42

Section 2.11. Voluntary Reductions of the Revolving Commitment

43

Section 2.12. Extension of Revolving Termination Date

43

Section 2.13. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

44

Section 2.14. Amount Limitations

44

Section 2.15. Increase in Revolving Commitments; Term Loans

44

Section 2.16. Funds Transfer Disbursements

46

 

 

Article III. Payments, Fees and Other General Provisions

46

 

 

Section 3.1. Payments

46

Section 3.2. Pro Rata Treatment

47

Section 3.3. Sharing of Payments, Etc.

47

Section 3.4. Several Obligations

48

Section 3.5. Fees

48

Section 3.6. Computations

49

Section 3.7. Usury

49

Section 3.8. Statements of Account

50

Section 3.9. Defaulting Lenders

50

Section 3.10. Taxes

53

 

 

Article IV. Unencumbered Properties

57

 

 

Section 4.1. Eligibility of Unencumbered Properties

57

Section 4.2. Removal of Unencumbered Properties

59

 

 

Article V. Yield Protection, Etc.

59

 

 

Section 5.1. Additional Costs; Capital Adequacy

59

Section 5.2. Suspension of LIBOR Loans

61

Section 5.3. Illegality

61

Section 5.4. Compensation

62

Section 5.5. Treatment of Affected Loans

62

Section 5.6. Affected Lenders

63

Section 5.7. Change of Lending Office

63

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

63

 

i

--------------------------------------------------------------------------------


 

Article VI. Conditions Precedent

64

 

 

Section 6.1. Initial Conditions Precedent

64

Section 6.2. Conditions Precedent to All Loans and Letters of Credit

66

 

 

Article VII. Representations and Warranties

66

 

 

Section 7.1. Representations and Warranties

66

Section 7.2. Survival of Representations and Warranties, Etc.

73

 

 

Article VIII. Affirmative Covenants

73

 

 

Section 8.1. Preservation of Existence and Similar Matters

73

Section 8.2. Compliance with Applicable Law

73

Section 8.3. Maintenance of Property

74

Section 8.4. Conduct of Business

74

Section 8.5. Insurance

74

Section 8.6. Payment of Taxes and Claims

74

Section 8.7. Books and Records; Inspections

74

Section 8.8. Environmental Matters

75

Section 8.9. Further Assurances

75

Section 8.10. Material Contracts

75

Section 8.11. REIT Status

76

Section 8.12. Exchange Listing

76

Section 8.13. Guarantors

76

 

 

Article IX. Information

77

 

 

Section 9.1. Quarterly Financial Statements

77

Section 9.2. Year-End Statements

77

Section 9.3. Compliance Certificate

77

Section 9.4. Other Information

78

Section 9.5. Electronic Delivery of Certain Information

79

Section 9.6. Public/Private Information

80

Section 9.7. USA Patriot Act Notice; Compliance

80

Section 9.8. Use of Proceeds

80

 

 

Article X. Negative Covenants

80

 

 

Section 10.1. Financial Covenants

80

Section 10.2. Permitted Liens; Negative Pledge

82

Section 10.3. Restrictions on Intercompany Transfers

83

Section 10.4. Restrictions on Use of Proceeds

83

Section 10.5. Merger, Consolidation, Sales of Assets and Other Arrangements

83

Section 10.6. Plans

85

Section 10.7. Fiscal Year

85

Section 10.8. Modifications of Organizational Documents

85

Section 10.9. Transactions with Affiliates

85

Section 10.10. Derivatives Contracts

85

 

 

Article XI. Default

85

 

 

Section 11.1. Events of Default

85

Section 11.2. Remedies Upon Event of Default

89

Section 11.3. Remedies Upon Default

90

Section 11.4. Marshaling; Payments Set Aside

90

Section 11.5. Allocation of Proceeds

90

 

ii

--------------------------------------------------------------------------------


 

Section 11.6. Letter of Credit Collateral Account

91

Section 11.7. Performance by Administrative Agent

92

Section 11.8. Rights Cumulative

93

 

 

Article XII. The Administrative Agent

93

 

 

Section 12.1. Appointment and Authorization

93

Section 12.2. Administrative Agent as Lender

94

Section 12.3. Approvals of Lenders

95

Section 12.4. Notice of Events of Default

95

Section 12.5. Administrative Agent’s Reliance

95

Section 12.6. Indemnification of Administrative Agent

96

Section 12.7. Lender Credit Decision, Etc.

97

Section 12.8. Successor Administrative Agent

97

Section 12.9. Titled Agents

98

Section 12.10. Specified Derivatives Contracts

98

 

 

Article XIII. Miscellaneous

99

 

 

Section 13.1. Notices

99

Section 13.2. Expenses

101

Section 13.3. Setoff

102

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers

102

Section 13.5. Successors and Assigns

103

Section 13.6. Amendments and Waivers

107

Section 13.7. Nonliability of Administrative Agent and Lenders

110

Section 13.8. Confidentiality

110

Section 13.9. Indemnification

111

Section 13.10. Termination; Survival

112

Section 13.11. Severability of Provisions

113

Section 13.12. GOVERNING LAW

113

Section 13.13. Counterparts

113

Section 13.14. Obligations with Respect to Loan Parties and Subsidiaries

113

Section 13.15. Independence of Covenants

113

Section 13.16. Limitation of Liability

113

Section 13.17. Entire Agreement

114

Section 13.18. Construction

114

Section 13.19. Headings

114

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(A)

Existing Letters of Credit

SCHEDULE 1.1.(B)

List of Loan Parties

SCHEDULE 4.1.

Initial Unencumbered Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(r)

Affiliate Transactions

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Disbursement Instruction Agreement

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Revolving Borrowing

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Swingline Note

EXHIBITS J

Forms of U.S. Tax Compliance Certificates

EXHIBIT K

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of April 2, 2015, by and among
SUNSTONE HOTEL PARTNERSHIP, LLC, a limited liability company formed under the
laws of the State of Delaware (the “Borrower”), SUNSTONE HOTEL INVESTORS, INC.,
a corporation formed under the laws of the State of Maryland (the “Parent”),
each of the financial institutions initially a signatory hereto together with
their successors and assignees under Section 13.5. (the “Lenders”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with each of WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH, INCORPORATED and J.P. MORGAN SECURITIES LLC, as joint Lead
Arrangers and joint Bookrunners (in such capacities, the “Lead Arrangers”), each
of BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Syndication Agents
(the “Syndication Agents”) and CITIBANK, N.A., PNC BANK, NATIONAL ASSOCIATION,
and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents (the “Documentation
Agents”).

 

WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the Lenders desire to make available to the Borrower a credit facility in the
initial amount of $400,000,000, which will include a $400,000,000 revolving
credit facility with a $40,000,000 swingline subfacility and a $30,000,000
letter of credit subfacility on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) FF&E Reserves for such period.

 

“Adjusted NOI” means, for any Property and for any period (or if no applicable
period is stated, the period of twelve consecutive fiscal months then ended),
Net Operating Income for such Property for such period minus an imputed
franchise fee in the amount of four percent (4.0%) of the gross revenues for
such Property for such period; provided, however, for purposes of this
definition, no imputed franchise fee shall be deducted from Net Operating Income
with respect to any Property that is not subject to a Franchise Agreement.

 

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Foreign Subsidiaries or
Unconsolidated Affiliates.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Parent, the Borrower or any of their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower, any other Loan
Party or any other Subsidiary.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

2

--------------------------------------------------------------------------------


 

“Borrower Information” has the meaning given that term in Section 2.4.(c).

 

“Boston Park Plaza Hotel” means the Boston Park Plaza Hotel located in Boston,
Massachusetts.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day (other than a Saturday, Sunday or legal holiday) on
which banks in San Francisco, California and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

 

“Capitalization Rate” means (a) 7.25% for (i) upscale select-service,
upper-upscale or above full-service Properties developed with hotels and located
within the central business districts of Boston, Massachusetts;
Chicago, Illinois; Manhattan, New York City; Washington, D.C.; and San
Francisco, California and (ii) the Wailea Beach Marriott or (b) 8.00% for all
other Properties.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.  The obligations of Sunstone St. Clair, LLC, a Delaware
limited liability company and Subsidiary of the Borrower, under the Hyatt
Chicago Capital Lease shall not constitute Capitalized Lease Obligations.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

3

--------------------------------------------------------------------------------


 

“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Loan Commitment, (b) when used with
respect to a Loan, refers to whether such Loan is a Revolving Loan or a Term
Loan and (c) when used with respect to a Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

 

“Commitment” means a Revolving Commitment or Term Loan Commitment, as the
context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a S&P or Moody’s to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each

 

4

--------------------------------------------------------------------------------


 

of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including, with
respect to a Revolving Lender, in respect of its participation in Letters of
Credit or Swingline Loans) within 2 Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Banks, the Swingline
Lender and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been terminated or
closed out, the termination amount or value(s) determined in accordance
therewith, and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations or estimates provided by any recognized dealer in
Derivatives Contracts (which may include the Administrative Agent or any
Lender).

 

“Development Property” means, as of any date of determination, any Property on
which the existing building or other improvements are undergoing renovation and
redevelopment that will either (a) disrupt the occupancy of at least 10% of the
rentable rooms of such Property or (b) temporarily reduce the Net Operating
Income of such Property by more than 10% as compared to the immediately
preceding comparable prior period.  A Property that satisfies the foregoing
requirements shall constitute a Development Property unless the Borrower in its
discretion notifies the Administrative Agent in writing that such Property shall
not constitute a Development Property.  Notwithstanding the foregoing in the
case of the Boston Park Plaza Hotel or the Wailea Beach Marriott, during planned
renovations of such Property, such Property shall not be treated as a
Development Property if the Borrower has provided

 

5

--------------------------------------------------------------------------------


 

written notice to the Administrative Agent (a) that such renovations have
commenced, (b) that the Borrower elects to have such Property not treated as a
Development Property and (c) of the date on which such election is to become
effective.  Upon the effective date of such an election, the Operating Property
Value of such Property shall be deemed to be equal to the purchase price paid by
the Borrower (or any applicable Subsidiary) for such Property less any amounts
paid to the Borrower (or such Subsidiary) as a purchase price adjustment, held
in escrow, retained as a contingency reserve, or in connection with other
similar arrangements.  Such election shall cease to be effective upon the
earlier of (i) the date six months following the date all improvements related
to the renovation of such Property have been substantially completed and
(ii) June 30, 2017.  Once such election shall cease to be effective, such
Property shall be valued as a Seasoned Property.  A Property shall cease to be a
Development Property once all improvements related to the renovation or
redevelopment of such Property has been substantially completed.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent (such approval
not to be unreasonably withheld, delayed or conditioned).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis exclusive of the following (but only to the extent included
in determination of such net income (loss)):  (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains, losses, revenues and expenses; and (v) other non-cash
charges including, without limitation, impairment charges (other than non-cash
charges that constitute an accrual of a reserve for future cash payments) plus
(b) such Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates. 
EBITDA shall be adjusted to remove any impact from (x) non-cash amortization of
stock grants to members of the Parent’s management, (y) straight line rent
leveling adjustments required under GAAP and (z) amortization of intangibles
pursuant to FASB ASC 805.  For purposes of determining compliance with the
Leverage Ratio, (x) EBITDA attributable to Properties disposed of by the
Borrower or any Subsidiary during the period of four consecutive fiscal quarters
most recently ended for which financial statements are required to have been
delivered pursuant to Section 9.1. or Section 9.2., or disposed of after such
period but on or before the applicable date of determination, shall be excluded
and (y) EBITDA attributable to any Property acquired by the Borrower or any
Subsidiary during the period of four consecutive fiscal quarters most recently
ended for which financial statements are required to have been delivered
pursuant to Section 9.1. or Section 9.2., or acquired after such period but on
or before the applicable date of determination, shall be utilized regardless of
the date such Property was acquired by the Borrower or such Subsidiary.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).

 

6

--------------------------------------------------------------------------------


 

“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as (i) an upscale, upper-upscale or luxury (as defined by Smith
Travel Research) full-service hotel with not less than 150 keys or (ii) a
select-service (as defined by Smith Travel Research) hotel located in a top-25
market (or major resort market, approved by the Administrative Agent in writing
(for any Property to be added after the Agreement Date, such approval not to be
unreasonably withheld, conditioned or delayed)); (b) such Property is located in
a top 50 MSA or, subject to the written approval of the Administrative Agent
(for any Property to be added after the Agreement Date, such approval not to be
unreasonably withheld, conditioned or delayed), a destination resort; (c) such
Property is free of all structural defects, architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property; (d) such Property
is owned in fee simple, or leased under a Ground Lease, entirely by the Borrower
or a Subsidiary that is a Guarantor; (e) such Property is located in one of the
48 contiguous states of the United States of America or in Hawaii or the
District of Columbia; (f) all material occupancy and operating permits and
customary licenses required under Applicable Law for such Property are in effect
and such Property is covered by insurance in amounts and upon terms that satisfy
the criteria set forth in Section 10.2.; (g) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term) or (ii) any Negative Pledge other than a Negative
Pledge described in Section 10.2.(b)(i) or (ii); (h) regardless of whether such
Property is owned by the Borrower or a Subsidiary, the Borrower has the right
directly, or indirectly through a Subsidiary, to take the following actions
without the need to obtain the consent of any Person: (i) to create Liens on
such Property as security for Indebtedness of the Borrower or such Subsidiary,
as applicable, and (ii) to sell, transfer or otherwise dispose of such Property;
(i) such Property is currently open for business to the public; (j) such
Property is (i) branded by a nationally recognized hotel company (such as
Marriott, Hilton, Hyatt, Fairmont, Intercontinental or Starwood) or an Affiliate
of such a company or (ii) operated as an independent hotel in a central business
district or in Hawaii or, subject to the written approval of the Administrative
Agent (for any Property to be added after the Agreement Date, such approval not
to be unreasonably withheld, conditioned or delayed), another location; and
(k) the Administrative Agent has received information and reports regarding such
Property as required under Section 4.1.(b).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

7

--------------------------------------------------------------------------------


 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
from a Multiemployer Plan imposing, or concerning information that could
reasonably be expected to result in the imposition of, Withdrawal Liability on
such ERISA Group member or informing such ERISA Group member that the
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA),
in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i)  the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

8

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply (a) such Subsidiary holds title to, or beneficially owns, assets which are
or are intended to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests); and (b) which (i) is, or is expected
to be, prohibited from Guarantying the Indebtedness of any other Person pursuant
to any document, instrument or agreement evidencing such Secured Indebtedness or
(ii) is prohibited from Guarantying the Indebtedness of any other Person
pursuant a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 1, 2010, by and among the Borrower, the Parent, each lender from time
to time party thereto and Bank of America, N.A., as administrative agent and L/C
issuer, as amended in its entirety by that certain Second Amendment to Credit
Agreement and Second Amendment to Pledge Agreement dated as of September 5,
2012.

 

9

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means each of the letters of credit identified on
Schedule 1.1.(A).

 

“Extended Letter of Credit” has the meaning given that term in Section 2.2.(b).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction. 
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Borrower (or an authorized committee thereof)
acting in good faith conclusively evidenced by a board resolution thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $5,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements entered into by the United States of
America that implement or modify the foregoing (together with the portions of
any law implementing such intergovernmental agreements).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of February 26, 2015, by and
among the Borrower, the Lead Arrangers, Wells Fargo and the other parties
thereto.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letter or under any other Loan Document.

 

“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Property for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent and its Subsidiaries and the applicable Ownership Share of all Properties
of all Unconsolidated Affiliates of the Parent.

 

“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent and its Subsidiaries determined
on a consolidated basis for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its

 

10

--------------------------------------------------------------------------------


 

Subsidiaries during such period, other than any balloon, bullet or similar
principal payment due upon the stated maturity of such Indebtedness, (c) all
Preferred Dividends paid during such period on Preferred Equity Interests not
owned by the Parent or any of its Subsidiaries and (d) payments in respect of
Capitalized Lease Obligations.  The Parent’s Ownership Share of the Fixed
Charges of Unconsolidated Affiliates of the Parent shall be included in
determinations of Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized by such
Defaulting Lender or by the Borrower in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or European Central Bank), or any arbitrator with
authority to bind a party at law.

 

11

--------------------------------------------------------------------------------


 

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including without
limitation, the following: (a) a remaining term (inclusive of any unexercised
extension or renewal options that are exercisable without condition (other than
a condition that no default exists under such ground lease at the time of
exercise of such extension or renewal option)) of 50 years or more from the
Agreement Date or, in the event that such remaining term is less than 50 years,
such ground lease either (i) contains an unconditional end-of-term purchase
option in favor of the lessee for consideration that is de minimus or
(ii) provides that the lessee’s leasehold interest therein automatically becomes
a fee-owned interest at the end of the term; (b) the right of the lessee to
mortgage and encumber its interest in the leased property, and to amend the
terms of any such mortgage or encumbrance, in each case, without the consent of
the lessor or, if consent is required, such consent has been obtained or is
required to be given upon the satisfaction of customary conditions reasonably
acceptable to the Administrative Agent; (c) the obligation of the lessor to give
the holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease; (e) acceptable limitations on the use of the leased property; and
(f) clearly determinable rental payment terms which in no event contain profit
participation rights.  So long as the ground lease for the Hyatt Regency Newport
Beach located in Newport Beach, California satisfies the requirements of the
preceding clauses (b) through (f), such ground lease shall be deemed to be a
Ground Lease.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and, in any event, shall include the Parent and each Material Subsidiary (other
than Excluded Subsidiaries and Foreign Subsidiaries).

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  Obligations in respect of customary
performance guaranties and Guaranties constituting Nonrecourse Indebtedness
shall not be deemed to give rise to Indebtedness or otherwise constitute a
Guaranty except as otherwise provided in the definition of “Nonrecourse
Indebtedness”.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1. or 8.13. and substantially in
the form of Exhibit C.

 

12

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Hyatt Chicago Capital Lease” means that certain Lease dated December 15, 1997
between Chicago Title Land Trust Company, as trustee, as successor trustee to
LaSalle Bank National Association, as successor trustee to American National
Bank and Trust Company of Chicago, and Sunstone St. Clair, LLC, a Delaware
limited liability company, as assignee of Patriot Mortgage Borrower, L.L.C., as
assignee of Oxford Wyn 633 Investment Company, L.L.C.

 

“Implied Debt Service” means (a) a given principal balance of Unsecured
Indebtedness multiplied by (b) the greatest of (i) 10% per annum, (ii) the
highest per annum interest rate then applicable to any of the outstanding
principal balance of the Loans and (iii) a mortgage debt constant for a loan
calculated using a per annum interest rate equal to the yield on a 10-year
United States Treasury Note at such time plus 3.50% and amortizing in full in a
25-year period.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business which is not more than 180 days past due); (b) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any (i) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (ii) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude (x) any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock) and (y) obligations incurred in the ordinary course of the business of
the Borrower and its Subsidiaries to acquire developed Properties within 6
months of the incurrence of such obligations); (h) net obligations under any
Derivatives Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof at such time (but in no event less than zero); (i) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for Guaranties constituting Nonrecourse
Indebtedness); and

 

13

--------------------------------------------------------------------------------


 

(j) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation.  Indebtedness of any Person shall include Indebtedness of
any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s Ownership Share of the ownership
of such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse (other than in respect of exceptions referred to in the
definition of Nonrecourse Indebtedness) to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
such recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person).  All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.  The calculation of Indebtedness shall not include
any fair value adjustments to the carrying value of liabilities to record such
Indebtedness at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB ASC standards allowing
entities to elect fair value option for financial liabilities.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

 

“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including, without limitation, capitalized interest expense (other than
(x) capitalized interest funded from a construction loan interest reserve
account held by another lender and not included in the calculation of cash for
balance sheet reporting purposes) and (y) interest expense attributable to
Capitalized Lease Obligations) of such Person and in any event shall include all
letter of credit fees and all interest expense with respect to any Indebtedness
in respect of which such Person is wholly or partially liable whether pursuant
to any repayment, interest carry, performance guarantee or otherwise, plus
(b) to the extent not already included in the foregoing clause (a), such
Person’s Ownership Share of all paid, accrued or capitalized interest expense
for such period of Unconsolidated Affiliates of such Person.  The term “Interest
Expense” shall exclude all costs and expenses, including any prepayment
penalties, of defeasing, or otherwise paying or prepaying, any Indebtedness
encumbering any Property or amortization of deferred financing fees or the
write-off of any deferred financing fees following the acquisition, disposition
or refinancing thereof.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, any notice of a borrowing for a Term Loan provided in accordance with
the terms of any Term Loan Supplement, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (i) if any Interest Period for a Class of
Loans would otherwise end after the Termination Date for such Class, such
Interest Period shall end on such Termination Date; and (ii) each Interest
Period that would otherwise end on a day which is not a Business Day shall end
on the immediately following Business Day (or, if such immediately following
Business Day falls in the next calendar month, on the immediately preceding
Business Day).

 

14

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment.  Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Issuing Bank” means each of Wells Fargo, Bank of America, N.A., and JPMorgan
Chase Bank, N.A., in its capacity as an issuer of Letters of Credit pursuant to
Section 2.2.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that
except as otherwise expressly provided herein, the term “Lender” shall exclude
any Lender (or its Affiliates) in its capacity as a Specified Derivatives
Provider.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 12.5., any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.2.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

15

--------------------------------------------------------------------------------


 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of this Agreement, a Revolving Lender
(other than a Lender in its capacity as an Issuing Bank of a Letter of Credit)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.2. in such Letter of Credit, and the
Lender that is the Issuing Bank of such Letter of Credit shall be deemed to hold
a Letter of Credit Liability in an amount equal to its retained interest in such
Letter of Credit after giving effect to the acquisition by the Revolving Lenders
(other than the Lender then acting as the Issuing Bank of such Letter of Credit)
of their participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term “Revolving
Applicable Margin” and “Term Loan Applicable Margin”.

 

“Leverage Ratio” means, as of a given date, the ratio of (a)(i) Total
Indebtedness as of such date minus (ii) the amount, if any, by which
Unrestricted Cash exceeds $25,000,000 on such date, to (b) EBITDA of the Parent
for the period of four consecutive fiscal quarters most recently ended for which
financial statements are required to have been delivered pursuant to
Section 9.1.or Section 9.2.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.  If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.

 

“LIBOR Loan” means a Revolving Loan or Term Loan (or portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation,

 

16

--------------------------------------------------------------------------------


 

assignment, charge or lease constituting a Capitalized Lease Obligation,
conditional sale or other title retention agreement, or other security title or
encumbrance of any kind in respect of any property of such Person, or upon the
income, rents or profits therefrom; (b) any arrangement, express or implied,
under which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; (c) the filing of any financing
statement under the UCC or its equivalent in any jurisdiction, other than any
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, Term Loan or a Swingline Loan, as the context may
require.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter, each Term Loan Supplement and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).

 

“Loan Party” means the Borrower, the Parent and each other Guarantor. 
Schedule 1.1.(B) sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses
(a) through (c), on or prior to the latest Termination Date for any Class of
Loans.

 

“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States or America or
the District of Columbia, which Persons have a Credit Rating of BBB- or Baa3 or
better.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower or any other Loan Party to perform
its obligations under any Loan Document to which it is a party, (c) the validity
or enforceability of any of the Loan Documents, or (d) the material rights and
remedies of the Lenders, the Issuing Banks and the Administrative Agent under
any of the Loan Documents.

 

17

--------------------------------------------------------------------------------


 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, or any other Subsidiary is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary (a) that owns in fee simple, or
leases pursuant to a Ground Lease, an Unencumbered Property or (b) to which more
than 5% of Total Asset Value is attributable on an individual basis.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

 

“MSA” means a Metropolitan Statistical Area as listed in Budget Bulletin
No. 09-01 issued by the Executive Office of the President of the United States
of America, Office of Management and Budget.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Borrower or any Subsidiary and any property management fees)
minus (c) the FF&E Reserves for such Property as of the end of such period minus
(d) an imputed management fee in the amount of three percent (3.0%) of the gross
revenues for such Property for such period.  For purposes of determining
Adjusted NOI, Operating Property Value, Total Asset Value and Unencumbered Asset
Value, (x) NOI from Properties disposed of by the Borrower or any Subsidiary
during the period of four consecutive fiscal quarters most recently ended for
which financial statements are required to have been delivered pursuant to
Section 9.1.or Section 9.2.  shall be excluded and (y) NOI for the period of
four consecutive fiscal quarters most recently ended for which financial
statements are required to have been delivered pursuant to Section 9.1.or
Section 9.2. for any Property acquired by the Borrower or any Subsidiary during
such period shall be utilized regardless of the date such Property was acquired
by the Borrower or such Subsidiary.

 

18

--------------------------------------------------------------------------------


 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“New Property” means each Property on which a hotel is located acquired by the
Parent, the Borrower, any Subsidiary or Unconsolidated Affiliate from the date
of acquisition until the Seasoned Date in respect thereof; provided, however,
that, upon the Seasoned Date for any New Property, such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all or all affected Lenders
in accordance with the terms of Section 13.6. and (b) has been approved by the
Requisite Lenders (or in the case of any amendment, waiver or consent that
requires the approval of only the Requisite Class Lenders of a Class of Lenders,
such amendment, waiver or consent has been approved by such Requisite
Class Lenders).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness or (b) if such
Person is a Single Asset Entity, any Indebtedness for borrowed money of such
Person.

 

“Note” means a Revolving Note, a Term Note or a Swingline Note, as the context
may require.

 

“Notice of Additional Unencumbered Property” has the meaning given that term in
Section 4.1.(b).

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 

19

--------------------------------------------------------------------------------


 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts.

 

“Off-Balance Sheet Obligations” means, in the case of the Parent, the Borrower
or any of their respective Subsidiaries, liabilities and obligations of the
Parent, the Borrower, any such Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the SEC.

 

“OFAC” has the meaning given that term in Section 7.1.(x).

 

“Operating Property Value” means, at any date of determination, (a) for each New
Property (until the Seasoned Date), or Development Property (that is not a
Seasoned Property), the purchase price of the Property less any amounts paid to
the Borrower (or such Subsidiary) as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements; or (b) for each Seasoned Property, (A) the Adjusted NOI of such
Property for the period of four consecutive fiscal quarters most recently ended
for which financial statements are required to have been delivered pursuant to
Section 9.1. or Section 9.2. divided by (B) the applicable Capitalization Rate. 
Notwithstanding the forgoing, the Operating Property Value of the Wailea Beach
Marriott and the Boston Park Plaza Hotel may be determined in accordance with
the applicable provisions of the definition of “Development Property”.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

 

20

--------------------------------------------------------------------------------


 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 13.5.(d).

 

“Participant Register” has the meaning given that term in Section 13.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which, in each case,
are not at the time required to be paid or discharged under Section 8.6.,
(b) the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 8.6.; (c) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (d) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (e) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; and (f) Liens in favor of the Administrative Agent
for its benefit and the benefit of the other Lender Parties; and (g) Liens in
existence on the Agreement Date and set forth on Schedule 7.1.(g).

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (a) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding six years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

 

21

--------------------------------------------------------------------------------


 

“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Revolving
Applicable Margin for Base Rate Loans that are Revolving Loans plus two percent
(2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the aggregate amount of such Lender’s Commitments plus (ii) the
aggregate amount of such Lender’s outstanding Term Loans (if any) to (b)(i) the
aggregate amount of the Commitments of all Lenders plus (ii) the aggregate
principal amount of all outstanding Term Loans (if any); provided, however, that
if at the time of determination the Revolving Commitments have been terminated
or reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the aggregate principal amount of
all outstanding Revolving Loans, Term Loans (if any), Swingline Loans and Letter
of Credit Liabilities owing to such Lender as of such date to (B) the sum of the
aggregate principal amount of all outstanding Revolving Loans, Term Loans (if
any), Swingline Loans and Letter of Credit Liabilities.  If at the time of
determination the Revolving Commitments have been terminated or reduced to zero
and there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which Revolving Commitments were in effect or Loans or Letters of Credit
Liabilities were outstanding.  For purposes of this definition, a Revolving
Lender shall be deemed to hold a Swingline Loan or a Letter of Credit Liability
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“Property” means any parcel (or group of related parcels) of real property owned
or leased (in whole or in part) or operated by the Parent, the Borrower, any
other Subsidiary or any Unconsolidated Affiliate of the Parent.

 

22

--------------------------------------------------------------------------------


 

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of an Unencumbered Property or to provide
management services with respect to the same.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 13.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have been terminated or reduced to zero, holding more than 50% of the
principal amount of the aggregate outstanding Loans of such Class, and in the
case of Revolving Lenders, outstanding Letter of Credit Liabilities and
Swingline Loans; provided that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders of such Class will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) of such Class are party to this Agreement, the term “Requisite
Class Lenders” shall in no event mean less than two Lenders of such Class.  For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

23

--------------------------------------------------------------------------------


 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the outstanding Term Loans (if any)
of all Lenders, or (b) if the Commitments have been terminated or reduced to
zero, Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.  For purposes
of this definition, a Revolving Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer and any
senior vice president of the Borrower or such Subsidiary.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.

 

“Revolving Applicable Margin” means, with respect to a particular Type of
Revolving Loans, the percentage rate set forth below corresponding to the
Leverage Ratio as determined in accordance with Section 10.1.(a):

 

Level

 

Leverage Ratio

 

Revolving
Applicable
Margin for
Revolving Loans
that are LIBOR
Loans

 

Revolving
Applicable
Margin for
Revolving Loans
that are
Base Rate Loans

 

1

 

Less than 4.00 to 1.00

 

1.55

%

0.55

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

 

1.60

%

0.60

%

3

 

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

 

1.65

%

0.65

%

4

 

Greater than or equal to 5.00 to 1.00 but less than 6.00 to 1.00

 

1.95

%

0.95

%

5

 

Greater than or equal to 6.00 to 1.00

 

2.30

%

1.30

%

 

24

--------------------------------------------------------------------------------


 

The Revolving Applicable Margins for Revolving Loans shall be determined by the
Administrative Agent from time to time, based on the Leverage Ratio as set forth
in the Compliance Certificate most recently delivered by the Borrower pursuant
to Section 9.3. and will be subject to increase as provided in Section 10.1.(a).
Any adjustment to the Revolving Applicable Margins shall be effective as of the
first day of the calendar month immediately following the month during which the
Borrower delivers to the Administrative Agent the applicable Compliance
Certificate pursuant to Section 9.3.  If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 9.3., the Revolving Applicable
Margins shall equal the percentages corresponding to Level 5 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered.  Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Revolving Applicable Margin for
Revolving Loans as set forth above, the Revolving Applicable Margin shall be
determined based on Level 1.  Thereafter, such Revolving Applicable Margins
shall be adjusted from time to time as set forth in this definition.  The
provisions of this definition shall be subject to Section 2.4.(c).  During the
Surge Period, any Revolving Applicable Margin determined as provided above shall
be increased by 0.35%.

 

“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1., to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.2.(i), and to participate in Swingline Loans pursuant to
Section 2.3.(e), in an amount up to, but not exceeding, the amount set forth for
such Revolving Lender on Schedule I as such Revolving Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Assumption
or agreement executed by a Person becoming a Revolving Lender pursuant to
Section 2.15., as the same may be reduced from time to time pursuant to
Section 2.11. or increased or reduced as appropriate to reflect any assignments
to or by such Revolving Lender effected in accordance with Section 13.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.15.

 

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a Revolving Commitment
shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

25

--------------------------------------------------------------------------------


 

“Revolving Termination Date” means April 2, 2019 or such later date to which the
Revolving Termination Date may be extended pursuant to Section 2.12.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, and in each case applicable to activities of the Parent, the
Borrower or any of their respective Subsidiaries.

 

“Seasoned Date” means the first day on which an acquired Property on which a
hotel is located has been owned for four (4) full fiscal quarters following the
date of acquisition by the Parent, the Borrower, a Subsidiary or an
Unconsolidated Affiliate.

 

“Seasoned Property” means Property on which a hotel is located that is not a New
Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates.

 

“Secured Recourse Indebtedness” means all Indebtedness (including Guaranties of
Secured Indebtedness) that is Secured Indebtedness and is not Nonrecourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Significant Subsidiary” means any Subsidiary to which more than $10,000,000 of
Total Asset Value is attributable.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entity, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement.

 

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and
(c) such Person (or group of Persons) has capital not unreasonably small to
carry on its (or their) business and all business in which it proposes (or they
propose) to be engaged.

 

26

--------------------------------------------------------------------------------


 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

 

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.  Unless
otherwise specified herein, the Stated Amount of a Letter of Credit at any time
shall be deemed to be the Stated Amount of such Letter of Credit in effect at
such time; provided, that with respect to any Letter of Credit that, by its
terms or the terms of any Letter of Credit Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the Stated
Amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Surge Period” has the meaning given that term in Section 10.1.(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.3.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo, together with its successors and permitted
assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.

 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

27

--------------------------------------------------------------------------------


 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
such stockholders’ equity): (a) the amount of any write-up in the book value of
any assets reflected in any balance sheet resulting from revaluation thereof or
any write-up in excess of the cost of such assets acquired, and (b) the
aggregate of all amounts appearing on the assets side of any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
the terms of any applicable Term Loan Supplement.

 

“Term Loan Applicable Margin” has the meaning set forth in any applicable Term
Loan Supplement.

 

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans pursuant to any applicable Term Loan Supplement,
in an amount up to, but not exceeding, the amount set forth for such Lender in
such Term Loan Supplement as such Lender’s “Term Loan Commitment Amount”.  No
Term Loan Commitment exists as of the Effective Date.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have been terminated or reduced to zero, a Lender holding a
Term Loan.

 

“Term Loan Maturity Date” means the date set forth in any Term Loan Supplement
as the maturity date for the Term Loans made pursuant thereto or, as applicable,
such later date to which the applicable Term Loan Maturity Date may be extended
pursuant to the terms thereof.

 

“Term Loan Supplement” means each supplement to this Agreement setting forth the
terms and conditions to any Term Loans made pursuant to Section 2.15.

 

“Term Note” means a promissory note of the Borrower payable to the order of a
Term Loan Lender in a principal amount equal to the amount of such Term Loan
Lender’s Term Loans.

 

“Termination Date” means (a) with respect to the Revolving Commitments and the
Revolving Loans, the Revolving Termination Date and (b) with respect to any Term
Loans, the applicable Term Loan Maturity Date.

 

“Titled Agent” has the meaning given that term in Section 12.9.

 

“Total Asset Value” means the sum of all of the following of the Parent, the
Borrower and their respective Subsidiaries (without duplication) on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis: (a) Unrestricted Cash and Marketable Securities, plus (b) the

 

28

--------------------------------------------------------------------------------


 

Operating Property Value of all Properties of the Parent, the Borrower and their
respective Subsidiaries on which a hotel is located, plus (c) the book value of
Unimproved Land, Mortgage Receivables and other promissory notes, plus (d) the
Parent’s Ownership Share of the preceding items for its Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)), plus (e) in the case of any property subject to a purchase
obligation, repurchase obligation or takeout commitment which at such time
(x) could not be specifically enforced by the seller of such property, the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made under the applicable contract which, at such time, would
be subject to forfeiture upon termination of the contract or (y) could be
specifically enforced by the seller of such property, the contractual purchase
price of such property, but, in either case, only to the extent the amount of
the applicable purchase obligation, repurchase obligation or takeout commitment
is included in the Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis.  Notwithstanding the foregoing, for purposes of determining
Total Asset Value, the amount, if any, by which the value of Marketable
Securities included under the immediately preceding clause (a) would account for
more than 15% of Total Asset Value shall be excluded.  The percentage of Total
Asset Value attributable to a given Subsidiary shall be equal to the ratio
expressed as a percentage of (x) an amount equal to Total Asset Value calculated
solely with respect to assets owned directly by such Subsidiary to (y) Total
Asset Value.

 

“Total Indebtedness” means without duplication: (a) all Indebtedness of the
Parent, the Borrower and all other Subsidiaries determined on a consolidated
basis plus (b) the Parent’s Ownership Share of the Indebtedness of all
Unconsolidated Affiliates of the Parent.

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset Value” means at any time the sum of (x) the aggregate
Operating Property Values of the Unencumbered Properties at such time and
(y) the amount, if any, by which Unrestricted Cash exceeds $25,000,000.  For
purposes of this definition, the Adjusted NOI for any Unencumbered Property
shall be reduced by an amount equal to (a) the amount by which the Adjusted NOI
of such Unencumbered Property would exceed 30% of the aggregate Adjusted NOI of
all Unencumbered Properties and (b) the amount by which the Adjusted NOI of
Unencumbered Properties located in the same MSA as such Property would exceed
40% of the aggregate Adjusted NOI of all Unencumbered Properties.  In addition
(i) to the extent that Unencumbered Asset Value attributable to Properties
leased under Ground Leases would exceed 25% of Unencumbered Asset Value, such
excess shall be excluded and (ii) if the Wailea Beach Marriott or the Boston
Park Plaza Hotel is an Unencumbered Property and the Borrower has elected that
such Property not be treated as a Development Property in accordance with the
applicable provisions of the definition of such term, then to the extent that
the Unencumbered Asset Value attributable to such Property would exceed 25% of
Unencumbered Asset Value, such excess shall be excluded.

 

“Unencumbered Property” means an Eligible Property that is included in the
calculation of Unencumbered Asset Value pursuant to Section 4.1.  A Property
shall cease to be an Unencumbered Property if at any time such Property shall
cease to be an Eligible Property (unless such Property has been approved or been
deemed to have been approved as an Unencumbered Property by the Requisite
Lenders in accordance with Section 4.1.(c)).

 

29

--------------------------------------------------------------------------------


 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.  Unimproved
Land shall not include any undeveloped parcels of a Property that has been
developed unless and until the Borrower provides written notice to the
Administrative Agent that the Borrower intends to develop such parcel.

 

“Unrestricted Cash” means cash and cash equivalents held by the Borrower and its
Subsidiaries other than tenant deposits and other cash and cash equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way.

 

“Unsecured Indebtedness” means with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wailea Beach Marriott” means the Wailea Beach Marriott Resort & Spa located in
Maui, Hawaii.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

Section 1.2.  General; References to Central Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that (i) if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP; and (ii) until so amended, (A) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to

 

30

--------------------------------------------------------------------------------


 

such change in GAAP.  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities.  References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated.  References in this Agreement to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) except as expressly provided otherwise in any
Loan Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.  Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or
a Subsidiary of such Subsidiary and a reference to an “Affiliate” means an
Affiliate of the Borrower.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to Central time daylight or standard, as
applicable.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the Revolving Applicable Margin, any Term Loan Applicable
Margin, and compliance by the Parent or the Borrower with any financial covenant
contained in any of the Loan Documents (a) only the Ownership Share of the
Parent of the financial attributes of a Subsidiary that is not a Wholly Owned
Subsidiary shall be included and (b) the Parent’s Ownership Share of the
Borrower shall be deemed to be 100.0%.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.14., each Revolving Lender severally and not jointly agrees to make
Revolving Loans to the Borrower during the period from and including the
Effective Date to but excluding the Revolving Termination Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, such
Revolving Lender’s Commitment.  Each borrowing of Revolving Loans that are to be
(i) Base Rate Loans shall be in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess thereof and (ii) LIBOR Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $100,000
in excess thereof.  Notwithstanding the immediately preceding two sentences but
subject to Section 2.14., a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments.  Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.

 

(b)                                 Requests for Revolving Loans. Not later than
11:00 a.m. Central time at least 1 Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 11:00 a.m.
Central time at least 3 Business Days prior to a borrowing of Revolving Loans
that are to be LIBOR Loans, the Borrower shall deliver to the Administrative
Agent a Notice of Revolving Borrowing.  Each Notice of Revolving Borrowing shall
specify the aggregate principal amount of the Revolving Loans to

 

31

--------------------------------------------------------------------------------


 

be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the Type of the requested Revolving Loans, and if such Revolving
Loans are to be LIBOR Loans, the initial Interest Period for such Revolving
Loans.  Each Notice of Revolving Borrowing shall be irrevocable once given and
binding on the Borrower.  Prior to delivering a Notice of Revolving Borrowing,
the Borrower may (without specifying whether a Revolving Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrower with the most recent LIBOR available to the Administrative Agent.  The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a Notice of Revolving Borrowing under the immediately preceding
subsection (b), the Administrative Agent shall notify each Revolving Lender of
the proposed borrowing.  Each Revolving Lender shall deposit an amount equal to
the Revolving Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 11:00 a.m. Central time on the date of such proposed Revolving
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 2:00 p.m.
Central time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Effective Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Lender will not make available to the Administrative Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the
Administrative Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Administrative Agent in accordance with this
Section, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender.  In such event, if such Lender
does not make available to the Administrative Agent the proceeds of such
Revolving Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Revolving Loan.  If the Borrower and such
Lender shall pay the amount of such interest to the Administrative Agent for the
same or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.

 

Section 2.2.  Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.14., the
Issuing Banks, on behalf of the Revolving Lenders, agree to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Revolving Termination Date, one
or more standby letters of credit (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed $30,000,000,
as such amount may be reduced from time to time in accordance with the terms
hereof (the “L/C Commitment Amount”); provided, that an Issuing Bank shall not
be obligated to issue any Letter of

 

32

--------------------------------------------------------------------------------


 

Credit if (x) after giving effect to such issuance, the aggregate Stated Amount
of outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) one-third of the L/C Commitment Amount and (ii) the Commitment of
such Issuing Bank in its capacity as a Lender, (y) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Bank from issuing the Letter of Credit, or any
Applicable Law with respect to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or (z) such issuance would conflict with, or cause such
Issuing Bank or any Revolving Lender to exceed any limits imposed by, any
Applicable Law.  The parties hereto agree that each of the Existing Letters of
Credit shall, from and after the Effective Date, be deemed to be a Letter of
Credit issued under this Agreement.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower (such approvals not to be unreasonably
withheld, conditioned or delayed).  Notwithstanding the foregoing, in no event
may (i) the expiration date of any Letter of Credit extend beyond the date that
is 30 days prior to the Revolving Termination Date, or (ii) any Letter of Credit
have a duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the current
expiration date of such Letter of Credit beyond the earlier of (x) the date that
is 30 days prior to the Revolving Termination Date and (y) the date one year
after the current expiration date.  Notwithstanding the foregoing, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Revolving Termination Date (any such Letter of Credit being
referred to as an “Extended Letter of Credit”), so long as the Borrower delivers
to the Administrative Agent for its benefit and the benefit of the applicable
Issuing Bank and the Revolving Lenders no later than 30 days prior to the
Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section 2.2. in respect of such Extended Letters of Credit
shall survive the termination of this Agreement and shall remain in effect until
no such Extended Letters of Credit remain outstanding.  If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 30 days prior to the Revolving Termination Date, such failure shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
the maximum Stated Amount of such Extended Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Extended Letter of
Credit.  The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the applicable Issuing
Bank, the Administrative Agent and the Borrower).

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the Issuing Bank selected by the Borrower to
issue a Letter of Credit and the Administrative Agent written notice at least 5
Business Days prior to the requested date of issuance of such Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date.  The Borrower shall also execute
and deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in

 

33

--------------------------------------------------------------------------------


 

Section 6.2., the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days (or such shorter
period as agreed by the applicable Issuing Bank in its sole and absolute
discretion) following the date after which the applicable Issuing Bank has
received all of the items required to be delivered to it under this subsection. 
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.  Upon the written request of
the Borrower, an Issuing Bank shall deliver to the Borrower a copy of each
Letter of Credit issued by such Issuing Bank within a reasonable time after the
date of issuance thereof.  To the extent any term of a Letter of Credit Document
(excluding any certificate or other document presented by a beneficiary in
connection with a drawing under such Letter of Credit) is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control.  The
Borrower shall examine the copy of any Letter of Credit or any amendment to a
Letter of Credit that is delivered to it by the applicable Issuing Bank and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will promptly (but in any event, within 5
Business Days after the later of (x) receipt by the beneficiary of such Letter
of Credit of the original of, or amendment to, such Letter of Credit, as
applicable and (y) receipt by the Borrower of a copy of such Letter of Credit or
amendment, as applicable) notify such Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against such Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
an Issuing Bank from the beneficiary of a Letter of Credit issued by such
Issuing Bank of any demand for payment under such Letter of Credit and such
Issuing Bank’s determination that such demand for payment complies with the
requirements of such Letter of Credit, such Issuing Bank shall promptly notify
the Borrower and the Administrative Agent of the amount to be paid by such
Issuing Bank as a result of such demand and the date on which payment is to be
made by such Issuing Bank to such beneficiary in respect of such demand;
provided, however, that an Issuing Bank’s failure to give, or delay in giving,
such notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby absolutely, unconditionally and
irrevocably agrees to pay and reimburse each applicable Issuing Bank for the
amount of each demand for payment under such Letter of Credit at or prior to the
date on which payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind.  Upon receipt by an Issuing Bank of any payment in respect of any
Reimbursement Obligation in respect of a Letter of Credit issued by such Issuing
Bank, such Issuing Bank shall promptly pay to each Revolving Lender that has
acquired a participation therein under the second sentence of the immediately
following subsection (i) such Lender’s Revolving Commitment Percentage of such
payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Administrative Agent and the applicable Issuing Bank
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the applicable Issuing Bank for the amount of the
related demand for payment and, if it does, the Borrower shall submit a timely
request for such borrowing as provided in the applicable provisions of this
Agreement.  If the Borrower fails to so advise the Administrative Agent and such
Issuing Bank, or if the Borrower fails to reimburse the applicable Issuing Bank
for a demand for payment under a Letter of Credit issued by such Issuing Bank by
the date of such payment, the failure of which the applicable Issuing Bank shall
promptly notify the Administrative Agent, then (i) if the applicable conditions
contained in Article VI. would permit the making of Revolving Loans, the
Borrower shall be deemed to have requested a borrowing of Revolving Loans (which
shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Administrative Agent shall give each Revolving Lender prompt
notice of the amount of the Revolving Loan to be made available to the
Administrative Agent not later than 12:00 noon Central time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply.  The amount limitations set forth in
the second sentence of Section 2.1.(a) shall not apply to any borrowing of Base
Rate Loans under this subsection.

 

34

--------------------------------------------------------------------------------


 

(f)                                   Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by an Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Revolving Commitment Percentage and (ii) (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

 

(g)                                  Issuing Banks’ Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, each
Issuing Banks shall only be required to use the same standard of care as it uses
in connection with examining documents presented in connection with drawings
under letters of credit in which it has not sold participations and making
payments under such letters of credit.  The Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Banks, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy, electronic mail or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, the Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Issuing Banks’ or Administrative Agent’s rights or powers hereunder.  Any
action taken or omitted to be taken by an Issuing Bank under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent, any other
Issuing Bank or any Lender.  In this connection, the obligation of the Borrower
to reimburse the applicable Issuing Bank for any drawing made under any Letter
of Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against any
Issuing Bank, the Administrative Agent, any Lender, any beneficiary of a Letter
of Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, any Issuing Bank, the Administrative Agent, any Lender or any other
Person;

 

35

--------------------------------------------------------------------------------


 

(E) any demand, statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by an Issuing Bank under any Letter of Credit
issued by it against presentation of a draft or certificate which does not
strictly comply with the terms of such Letter of Credit; and (H) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of, or provide a right of setoff against, the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this
Section or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the applicable Issuing Bank for any drawing made under a
Letter of Credit issued by such Issuing Bank as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the bad faith, gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the bad faith, gross negligence or willful misconduct of the Administrative
Agent, any Issuing Bank or any Lender with respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by an Issuing
Bank of any amendment, supplement or other modification to any Letter of Credit
issued by it shall be subject to the same conditions applicable under this
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through the applicable Issuing
Bank and the Administrative Agent), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 13.6. shall have consented thereto.  In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

 

(i)                                     Revolving Lenders’ Participation in
Letters of Credit.  Immediately upon (i) the Effective Date with respect to all
Existing Letters of Credit, and (ii) the issuance by an Issuing Bank of all
other Letters of Credit, each Revolving Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from such
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
the liability of such Issuing Bank with respect to such Letter of Credit and
each Revolving Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such Issuing Bank to pay and discharge when due, such Lender’s
Revolving Commitment Percentage of such Issuing Bank’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Revolving
Lender to the Administrative Agent for the account of an Issuing Bank in respect
of any Letter of Credit issued by such Issuing Bank pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of any Issuing Bank, the Administrative Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to such Issuing Bank pursuant to the second and the last
sentences of Section 3.5.(c)).

 

36

--------------------------------------------------------------------------------


 

(j)                                    Payment Obligation of Revolving Lenders. 
Each Revolving Lender severally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, on demand in immediately available
funds in Dollars the amount of such Lender’s Revolving Commitment Percentage of
each drawing paid by such Issuing Bank under each Letter of Credit issued by
such Issuing Bank to the extent such amount is not reimbursed by the Borrower
pursuant to the immediately preceding subsection (d); provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Revolving Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Revolving Commitment Percentage of
such drawing except as otherwise provided in Section 3.9.(d).  If the notice
referenced in the second sentence of Section 2.2.(e) is received by a Revolving
Lender not later than 11:00 a.m. Central time, then such Lender shall make such
payment available to the Administrative Agent not later than 2:00 p.m. Central
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 1:00 p.m. Central time on
the next succeeding Business Day.  Each Revolving Lender’s obligation to make
such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Revolving Lenders.  Promptly
following any change in any Letter of Credit outstanding, the applicable Issuing
Bank shall deliver to the Administrative Agent, which shall promptly deliver the
same to each Revolving Lender and the Borrower, a notice describing the
aggregate amount of all Letters of Credit issued by such Issuing Bank and
outstanding at such time.  Upon the request of any Revolving Lender from time to
time, each Issuing Bank shall deliver any other information reasonably requested
by such Lender with respect to each Letter of Credit issued by such Issuing Bank
and then outstanding.  Other than as set forth in this subsection, the Issuing
Banks shall have no duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder.  The failure of any
Issuing Bank to perform its requirements under this subsection shall not relieve
any Revolving Lender from its obligations under the immediately preceding
subsection (j).

 

(l)                                     Extended Letters of Credit.  Each
Revolving Lender confirms that its obligations under the immediately preceding
subsections (i) and (j) shall be reinstated in full and apply if the delivery of
any Cash Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.3.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.14., the Swingline
Lender agrees to make Swingline Loans to the Borrower, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser (such lesser amount being referred to as the “Swingline Availability”) of
(i) $40,000,000, as such amount may be reduced from time to time in accordance
with the terms hereof, and (ii) the Revolving Commitment of the Swingline Lender
in its capacity as a Revolving Lender minus the aggregate outstanding principal
amount of Revolving Loans of the Swingline Lender in its capacity as a Revolving
Lender.  If at any time the aggregate principal amount of the Swingline Loans
outstanding at such time exceeds the Swingline

 

37

--------------------------------------------------------------------------------


 

Availability at such time, the Borrower shall immediately pay the Administrative
Agent for the account of the Swingline Lender the amount of such excess. 
Subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Swingline Loans hereunder.  The borrowing of a Swingline Loan
shall not constitute usage of any Revolving Lender’s Revolving Commitment for
purposes of calculation of the fee payable under Section 3.5.(b).

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the Swingline Lender notice
pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 11:00 a.m. Central time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  Not later than 1:00 p.m. Central time on
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 6.2. for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Notice of Swingline Borrowing.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Revolving Applicable Margin for Base Rate Loans that are Revolving
Loans.  Interest on Swingline Loans is solely for the account of the Swingline
Lender (except to the extent a Revolving Lender acquires a participating
interest in a Swingline Loan pursuant to the immediately following subsection
(e)).  All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.4. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $500,000 and integral multiples of
$50,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower.  Any voluntary prepayment of a Swingline Loan
must be in integral multiples of $100,000 or the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 12:00 noon Central time on the
date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within 3 Business Day
of demand therefor by the Swingline Lender and, in any event, within 5 Business
Days after the date such Swingline Loan was made; provided, that the proceeds of
a Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans that are Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swingline
Loan.  The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
11:00 a.m. Central time at least one Business Day prior to the proposed date of
such borrowing.  Promptly after

 

38

--------------------------------------------------------------------------------


 

receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 11:00 a.m.
Central time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 11.1. (e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

 

Section 2.4.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.

 

(i)                                     The Borrower promises to pay to the
Administrative Agent for the account of each Revolving Lender interest on the
unpaid principal amount of each Revolving Loan made by such Revolving Lender for
the period from and including the date of the making of such Revolving Loan to
but excluding the date such Revolving Loan shall be paid in full, at the
following per annum rates:

 

(A)                               during such periods as such Revolving Loan is
a Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Revolving Applicable Margin for Revolving Loans that are Base Rate Loans; and

 

39

--------------------------------------------------------------------------------


 

(B)                               during such periods as such Revolving Loan is
a LIBOR Loan, at LIBOR for such Revolving Loan for the Interest Period therefor,
plus the Revolving Applicable Margin for Revolving Loans that are LIBOR Loans.

 

(ii)                                  The Borrower promises to pay to the
Administrative Agent for the account of each Term Loan Lender interest on the
unpaid principal amount of each Term Loan made by such Term Loan Lender for the
period from and including the date of the making of such Term Loan to but
excluding the date such Term Loan shall be paid in full, at the per annum rates
set forth in the applicable Term Loan Supplement.

 

Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1.(a), 11.1.(e) or 11.1.(f), or in the case of any other Event of
Default, at the direction of the Requisite Lenders, the Borrower shall pay to
the Administrative Agent for the account of each Class of Lenders and the
Issuing Banks, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Class of Loans made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan (other than a
Swingline Loan) shall be payable (i) in the case of a Base Rate Loan, monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date, (ii) in the case of a LIBOR Loan, on
the last day of each Interest Period therefor and, if such Interest Period is
longer than 3 months, at three-month intervals following the first day of such
Interest Period and (iii) in the case of any Loan, on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate as
provided in the last paragraph of the immediately preceding subsection (a) shall
be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”).  If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Parent) at the
time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information.  The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within 5 Business
Days of receipt of such written notice.  This provision shall not in any way
limit any of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s
other rights under this Agreement.

 

Section 2.5.  Number of Interest Periods.

 

There may be no more than 5 different Interest Periods for Revolving Loans that
are LIBOR Loans outstanding at the same time.

 

40

--------------------------------------------------------------------------------


 

Section 2.6.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.

 

Section 2.7.  Prepayments.

 

(a)                                 Optional.  Subject to Section 5.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Administrative Agent at least 2 Business Days prior
written notice of the prepayment of any LIBOR Loan and 1 Business Day’s prior
written notice for the prepayment of any Base Rate Loans (including Swingline
Loans).  Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $100,000 and integral multiples of $100,000 in excess thereof.

 

(b)                                 Mandatory.

 

(i)                                     Revolving Commitment Overadvance.  If at
any time the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall immediately upon demand pay to the Administrative Agent for the
account of the Revolving Lenders the amount of such excess.

 

(ii)                                  Application of Mandatory Prepayments. 
Amounts paid under the preceding subsection (b)(i) shall be applied to pay all
amounts of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.

 

(c)                                  No Effect on Derivatives Contracts.  No
repayment or prepayment of the Loans pursuant to this Section shall affect any
of the Borrower’s obligations under any Derivatives Contracts entered into with
respect to the Loans.

 

Section 2.8.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than
11:00 a.m. Central time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder.  Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.  Promptly after receipt of a Notice of

 

41

--------------------------------------------------------------------------------


 

Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation.  If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.9. or the Borrower’s failure to comply with any of the terms of such
Section.

 

Section 2.9.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. Central time 3 Business Days prior to
the date of any proposed Conversion.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

 

Section 2.10.  Notes.

 

(a)                                 Notes.  If requested by any Lender, the
Loans of a Class made by such Lender, in addition to this Agreement, such Loans
shall also be evidenced by a Note of such Class, payable to the order of such
Lender in a principal amount equal to the amount of its Commitment of such
Class as originally in effect and otherwise duly completed.  The Swingline Loans
made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8., in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8. shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

42

--------------------------------------------------------------------------------


 

Section 2.11.  Voluntary Reductions of the Revolving Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$25,000,000 and integral multiples of $25,000,000 in excess of that amount in
the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (“Commitment Reduction Notice”); provided,
however, (i) the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $150,000,000 unless the Borrower is terminating the Revolving
Commitments in full and (ii) if such reduction or termination is being made in
connection with the closing of another transaction, then it may be made
conditional on the closing of such other transaction.  Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each
Revolving Lender of the proposed termination or Revolving Commitment reduction. 
The Revolving Commitments, once reduced or terminated pursuant to this Section,
may not be increased or reinstated.  The Borrower shall pay all interest and
fees on the Revolving Loans accrued to the date of such reduction or termination
of the Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Lender in accordance with Section 5.4.

 

Section 2.12.  Extension of Revolving Termination Date.

 

The Borrower shall have the right, exercisable two times, to request that the
Administrative Agent and the Revolving Lenders extend the Revolving Termination
Date by six months per each request.  The Borrower may exercise such right only
by executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the current Revolving Termination Date, a written
request for such extension (a “Revolving Extension Request”).  The
Administrative Agent shall notify the Lenders if it receives a Revolving
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for six
months effective upon receipt by the Administrative Agent of a Revolving
Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, (y) the Borrower
shall have paid the Fees payable under Section 3.5.(d) and (z) no more than two
Revolving Extension Requests shall have been submitted to Administrative Agent
by Borrower.  At any time prior to the effectiveness of any such extension, upon
the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B).

 

43

--------------------------------------------------------------------------------


 

Section 2.13.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

 

Section 2.14.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, the Swingline Lender shall
not be required to make a Swingline Loan, the Issuing Banks shall not be
required to issue Letters of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.11. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities would exceed the aggregate amount of the Revolving
Commitments at such time.

 

Section 2.15.  Increase in Revolving Commitments; Term Loans.

 

The Borrower shall have the right during the period from the Effective Date to
but excluding the Revolving Termination Date, (a) to request increases in the
aggregate amount of the Revolving Commitments and (b) to request that the Lead
Arrangers arrange a syndicate of lenders to provide Term Loan Commitments for
the making of Term Loans to the Borrower, in each case, by providing written
notice thereof to the Administrative Agent, which notice shall specify the
Class and amount of Loans requested and which shall be irrevocable once given;
provided, however, that after giving effect to any such increases of the
Revolving Commitments and the making of any Term Loans, the aggregate amount of
the Revolving Commitments and the aggregate outstanding principal balance of the
Term Loans shall not exceed $800,000,000 (less the amount of any reductions of
the Revolving Commitments effected pursuant to Section 2.11. and any prepayments
of Term Loans, in each case, prior to such date) .  Each such increase in the
Revolving Commitments or borrowing of Term Loans must be an aggregate minimum
amount of $50,000,000 (or such lesser amount as the Borrower and the
Administrative Agent may agree in writing) and integral multiples of $5,000,000
in excess thereof.  The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Revolving
Commitments and the making of any Term Loans, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to any such increase
or making of Term Loans and the allocations of any increase in the Revolving
Commitments or making of Term Loans among such existing Lenders and/or other
banks, financial institutions and other institutional lenders.  No Lender shall
be obligated in any way whatsoever to increase its Revolving Commitment, to
provide a new Revolving Commitment or to make a Term Loan, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase of the Revolving Commitments or making of Term Loans must be an
Eligible Assignee.  If a new Revolving Lender becomes a party to this Agreement,
or if any existing Revolving Lender is increasing its Revolving Commitment, such
Lender shall on the date it becomes a Revolving Lender hereunder (or in the case
of an existing Revolving Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Revolving
Commitment Percentage (determined with respect to the Revolving Lenders’
respective Revolving Commitments after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making

 

44

--------------------------------------------------------------------------------


 

available to the Administrative Agent for the account of such other Revolving
Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2.2.(j) that have not been repaid, plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans.  The Borrower shall pay to
the Revolving Lenders amounts payable, if any, to such Lenders under
Section 5.4. as a result of the prepayment of any such Revolving Loans. 
Effecting any increase of the Revolving Commitments or the making of Term Loans
under this Section 2.15. is subject to the following conditions precedent: 
(x) no Default or Event of Default shall be in existence on the effective date
of such increase of the Revolving Commitments or making of Term Loans, (y) the
representations and warranties made or deemed made by the Borrower and any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase of the Revolving Commitments or making of Term
Loans except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance reasonably
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all limited liability company or other necessary action taken
by the Borrower to authorize such increase of the Revolving Commitments or Term
Loans and (B) all corporate, partnership, member or other necessary action taken
by each Guarantor authorizing the guaranty of such increase of the Revolving
Commitments or Term Loans; (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent; and (iii) as
applicable, (A) if requested by the applicable Lender, a new Revolving Note
executed by the Borrower, payable to any such new Revolving Lenders, and
replacement Revolving Notes, as applicable, executed by the Borrower payable to
any such existing Revolving Lenders increasing their respective Revolving
Commitments, in each case, in the amount of such Lender’s Revolving Commitment
at the time of the effectiveness of the applicable increase in the aggregate
amount of the Revolving Commitments, (B) if requested by the applicable Lender,
a Term Note executed by the Borrower, payable to such Term Loan Lender and/or
(C) with respect only to the making of Term Loans, execution and delivery of a
Term Loan Supplement among the Borrower, the Administrative Agent and the
lenders that will become Term Loan Lenders pursuant thereto by each of the
parties thereto setting forth (1) the Term Loan Commitments, (2) the maturity
date applicable to such Term Loans and any applicable extension options, (3) the
interest rate or rates applicable to such Term Loans, (4) the fees applicable to
such Term Loans, and (5) such other terms as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing terms and
to provide the rights and benefits of this Agreement and the other Loan
Documents to the Term Loan Lenders.  Notwithstanding clause (C) of the
immediately preceding sentence, except as provided in the items identified as
(1) through (5) thereof, no Term Loan Supplement shall alter the rights of any
Lender (except the Term Loan Lender party to the applicable Term Loan
Supplement) in a manner that would not be permitted under Section 13.6. without
the consent of such Lender unless such consent has been obtained.  In connection
with any increase in the aggregate amount of the Revolving Commitments or any
making of Term Loans pursuant to this Section 2.15., any Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

45

--------------------------------------------------------------------------------


 

Section 2.16.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the Administrative Agent at the Principal Office,
not later than 2:00 p.m. Central time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 11.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of an
Issuing Bank under this Agreement shall be paid to such Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Issuing Bank to the Administrative Agent from time
to time, for the account of such Issuing Bank.  In the event the Administrative
Agent fails to pay such amounts to such Lender or such Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders or such Issuing Bank, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or such Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender or
such Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

46

--------------------------------------------------------------------------------


 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(a),
3.5.(b)(i), the first sentence of 3.5.(c), and 3.5.(d) shall be made for the
account of the Revolving Lenders, and each termination or reduction of the
amount of the Revolving Commitments under Section 2.11. shall be applied to the
respective Revolving Commitments of the Revolving Lenders, pro rata according to
the amounts of their respective Revolving Commitments; (b) the making of any
Term Loans under any Term Loan Supplement shall be made from the Term Loan
Lenders party to such Term Loan Supplement, pro rata according to the amounts of
their respective Term Loan Commitments provided in such Term Loan Supplement;
(c) each payment or prepayment of principal of Loans of a Class shall be made
for the account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Loans of such Class held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments in effect at the
time such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with such respective Revolving
Commitments; (d)  each payment of interest in respect of a Class of Loans shall
be made for the account of the Lenders of such Class pro rata in accordance with
the amounts of interest on such Class of Loans then due and payable to the
Lenders of such Class; (e) the Conversion and Continuation of Loans of a
particular Class and Type (other than Conversions provided for by
Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders of such
Class according to the amounts of their respective Loans of such Class, and the
then current Interest Period for each Lender’s portion of each such Loan of such
Type shall be coterminous; (f) the Revolving Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.3., shall be
in accordance with their respective Revolving Commitment Percentages; and
(g) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.2., shall be in accordance with their
respective Revolving Commitment Percentages.  All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Revolving
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.3.(e), in which case such payments shall be pro rata in
accordance with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of  this Agreement and such payment
should be distributed to the Lenders of the same Class in accordance with
Section 3.2. or Section 11.5., as applicable, such Lender shall promptly
purchase from the other Lenders of such Class participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans of such
Class made by the other Lenders of such Class or other Obligations owed to such
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 11.5., as
applicable.  To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.  The

 

47

--------------------------------------------------------------------------------


 

Borrower agrees that any Lender of such Class so purchasing a participation (or
direct interest) in the Loans or other Obligations owed to such other Lenders of
such Class may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans of such Class in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent, the Lead Arrangers and each
Lender all fees as have been agreed to in writing by the Borrower, the
Administrative Agent and the Lead Arrangers.

 

(b)                                 Facility Fees.

 

(i)                                     Revolving Facility Fees. During the
period from the Effective Date to but excluding the Revolving Termination Date,
the Borrower agrees to pay to the Administrative Agent for the account of the
Revolving Lenders an unused facility fee equal to the sum of the daily amount
(the “Unused Amount”) by which the aggregate amount of the Revolving Commitments
exceeds the aggregate outstanding principal balance of Revolving Loans and
Letter of Credit Liabilities set forth in the table below multiplied by the
corresponding per annum rate:

 

Unused Amount

 

Unused Fee
(percent per
annum)

 

Greater than 50% of the aggregate amount of Commitments

 

0.30

%

Less than or equal to 50% of the aggregate amount of Commitments

 

0.20

%

 

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.  For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.

 

(ii)                                  Term Loan Facility Fees.  The Borrower
agrees to pay to the Administrative Agent for the account of each Term Loan
Lender party to a Term Loan Supplement all facility fees, if any, set forth in
such Term Loan Supplement.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Revolving Applicable
Margin for LIBOR Loans that are Revolving Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or terminated or (y) to but excluding the date
such Letter of Credit is drawn in full; provided, however, notwithstanding
anything to the contrary contained herein, while any Event of Default exists,
such letter of credit fees shall accrue at the Post-Default Rate.  In addition
to such fees, the Borrower shall pay to each Issuing Bank solely for its own
account, a fronting fee in respect of each Letter of Credit issued by such
Issuing Bank equal to one-eighth of one percent (0.125%) of the initial Stated
Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$500.  The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Revolving Termination Date, (iii) on the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit.  The Borrower shall
pay directly to the applicable Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged or
incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

 

(d)                                 Revolving Extension Fee.  Each time the
Borrower exercises its right to extend the Revolving Termination Date in
accordance with Section 2.12., the Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a fee equal to three-fortieths of
one percent (0.075%) of the amount of such Lender’s Commitment (whether or not
utilized).

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Administrative
Agent as provided in the Fee Letter and as may be otherwise agreed to in writing
from time to time by the Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.3.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or

 

49

--------------------------------------------------------------------------------


 

any Lender to third parties or for damages incurred by the Administrative Agent
or any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.6.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI. or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 13.3. shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, in the case of a Defaulting
Lender that is a Revolving Lender, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Banks and the Swingline
Lender hereunder; third, in the case of a Defaulting Lender that is a Revolving
Lender, to Cash Collateralize the Issuing Banks’ Fronting Exposures with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Banks’ future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with
subsection (e) below; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if

 

50

--------------------------------------------------------------------------------


 

(x) such payment is a payment of the principal amount of any Loans of any
Class or amounts owing by such Defaulting Lender under Section 2.2.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Article VI. were satisfied or waived, such
payment shall be applied solely to pay the Loans of such Class of, and L/C
Disbursements owed to, all Non-Defaulting Lenders of the applicable Class on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans of
such Class and, as applicable, funded and unfunded participations in Letter of
Credit Liabilities and Swingline Loans are held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately following subsection (d))
and all Term Loans (if any) are held by the Term Loan Lenders pro rata as if
there had been no Defaulting Lenders that are Term Loan Lenders.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b)(i) in the case of a Defaulting
Lender that is a Revolving Lender or Section 3.5.(b)(ii) in the case of a
Defaulting Lender that is a Term Loan Lender for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(ii)                                  Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(c) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender that is a Revolving Lender pursuant to the
immediately preceding clause (ii), the Borrower shall (x) pay to each
Non-Defaulting Lender that is a Revolving Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and the Swingline Lender,
as applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  In the case of a Defaulting Lender that is a Revolving
Lender, all or any part of such Defaulting Lender’s participation in Letter of
Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender that is a Revolving Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

51

--------------------------------------------------------------------------------


 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each Issuing Banks’ Fronting Exposure, in accordance with the
procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within 1 Business Day following
the written request of the Administrative Agent or any Issuing Bank (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize such Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued by such Issuing Bank and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the Issuing Banks, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for the obligation of Defaulting Lenders that are
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Banks
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender that is a Revolving Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
obligation of a Defaulting Lender that is a Revolving Lender to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ Fronting Exposures shall no
longer be required to be held as Cash Collateral pursuant to this subsection
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Revolving Lender),
or (y) the determination by the Administrative Agent and the Issuing Banks that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Banks may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

52

--------------------------------------------------------------------------------


 

(f)                                   Defaulting Lender Cure.  If the Borrower
and the Administrative Agent, and solely in the case of a Defaulting Lender that
is a Revolving Lender, the Swingline Lender and the Issuing Banks, agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause, as applicable, (i) the Revolving Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)) and (ii) the Term Loans (if any) to be
held by the Term Loan Lenders pro rata as if there had been no Defaulting
Lenders of such Class, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Commitment. 
During any period that a Lender is a Defaulting Lender, the Borrower may, by the
Borrower giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitments and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(b).  No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitments and
Loans via an assignment subject to and in accordance with the provisions of
Section 13.5.(b).  In connection with any such assignment, such Defaulting
Lender shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

 

Section 3.10.  Taxes.

 

(a)                                 Issuing Banks.  For purposes of this
Section, the term “Lender” includes each Issuing Bank and the term “Applicable
Law” includes FATCA.

 

53

--------------------------------------------------------------------------------


 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 Business Days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 Business
Days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or another Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the other Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the

 

54

--------------------------------------------------------------------------------


 

Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A)

 

55

--------------------------------------------------------------------------------


 

of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

56

--------------------------------------------------------------------------------


 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

ARTICLE IV.  UNENCUMBERED PROPERTIES

 

Section 4.1.  Eligibility of Unencumbered Properties.

 

(a)                                 Initial Unencumbered Properties.  The
Properties identified on Schedule 4.1. shall, on the Effective Date, be
Unencumbered Properties.

 

(b)                                 Additional Unencumbered Properties.  If
after the Effective Date the Borrower desires that any additional Property
become an Unencumbered Property, the Borrower shall so notify the Administrative
Agent in writing (a “Notice of Additional Unencumbered Property”).  Except as
otherwise provided in the immediately following subsection (c), no Property
shall become an Unencumbered Property unless it is an Eligible Property, and
unless and until the Borrower delivers to the Administrative Agent all of the
following, in form and substance reasonably satisfactory to the Administrative
Agent (unless waived in writing by the Requisite Lenders):

 

(i)                                     an executive summary of the Property
including, at a minimum, the following information relating to such Property:
(A) a description of such Property, such description to include the age,
location, site plan and physical condition of such Property; and (B) the
purchase price paid or to be paid for such Property;

 

(ii)                                  an operating statement for such Property
audited or certified by a representative of the Borrower as being true and
correct in all material respects and prepared in accordance with GAAP for the
previous three fiscal years, provided that, if such Property was owned by the
Borrower or a Subsidiary for less than three years, such information shall only
be required to be delivered to the extent reasonably available to the Borrower
and such certification may be based upon the Borrower’s knowledge and provided
further, that if such Property has been operating for less than three years, the
Borrower shall provide such projections and other information concerning the
anticipated operation of such Property as the Administrative Agent may
reasonably request;

 

57

--------------------------------------------------------------------------------


 

(iii)                               a pro forma operating statement or an
operating budget for such Property with respect to the current fiscal year and,
if available, the immediately following fiscal year;

 

(iv)                              if such Property is located in a seismic zone
rated 3 or higher, an all assets seismic portfolio report covering all
applicable Properties prepared by a firm reasonably acceptable to the
Administrative Agent;

 

(v)                                 if such Property is leased under a ground
lease, a copy of such ground lease;

 

(vi)                              a copy of the most current Smith Travel
Research STAR Report available for such Property;

 

(vii)                           a Compliance Certificate showing pro forma
compliance with the covenants set forth in Section 10.1. after giving effect to
the addition of such Property as an Unencumbered Property; and

 

(viii)                        such other information as the Administrative Agent
may reasonably request in order to confirm that such Property is an Eligible
Property.

 

A Notice of Additional Unencumbered Property executed and delivered by the
Borrower to the Administrative Agent shall constitute a certification by the
Borrower to the Administrative Agent and the Lenders that such Property
satisfies all of the requirements contained in the definition of Eligible
Property unless such notice states otherwise (in which case the provisions of
the immediately following subsection (c) shall apply).  Within 5 Business Days
after the Administrative Agent’s receipt of a Notice of Additional Unencumbered
Property and the other reports and documents required under this subsection (b),
the Administrative Agent will make such notice, reports and documents available
to each of the Lenders.  Within 10 Business Days after the Administrative
Agent’s receipt of a Notice of Additional Unencumbered Property and the other
reports and documents required under this subsection (b), the Administrative
Agent shall notify the Borrower and the Lenders if the Administrative Agent has
confirmed that such Property satisfies all of the requirements contained in the
definition of Eligible Property.

 

(c)                                  Nonconforming Properties.  If a Property
which the Borrower desires to be included as an Unencumbered Property does not
satisfy the requirements of an Eligible Property, then the Administrative Agent,
upon written request of the Borrower, shall request that the Requisite Lenders
in their sole discretion determine whether such Property shall be included as an
Unencumbered Property.  In connection therewith, the Borrower shall promptly
deliver the information required by the immediately preceding subsection (b) to
each of the Lenders.  If such a request is made by the Administrative Agent to
the Lenders, within 10 Business Days after the date on which a Lender has
received such request and all of the items referred to in the immediately
preceding subsection (b), each such Lender shall notify the Administrative Agent
in writing whether or not such Lender accepts such Property as an Unencumbered
Property in its sole discretion.  If a Lender fails to give such notice within
such time period, such Lender shall be deemed to have approved such Property as
an Unencumbered Property.  A Property shall become an Unencumbered Property
under this subsection (c) only upon the approval and/or deemed approval of the
Requisite Lenders.

 

(d)                                 Documents with Respect to Non-Guarantor
Subsidiary.  If a Property owned by a Subsidiary that is not a Guarantor is to
become an Unencumbered Property, the Borrower shall deliver to the
Administrative Agent an Accession Agreement executed by such Subsidiary together
with the other items required by Section 8.13.(a).  If the improvements on such
a Property or the furniture, fixtures and

 

58

--------------------------------------------------------------------------------


 

equipment utilized in the operation of such Property are owned or leased by a
Subsidiary (the “Accommodation Subsidiary”) other than the Subsidiary that owns
or leases such Property, then the Borrower shall also deliver to the
Administrative Agent an Accession Agreement executed by such Accommodation
Subsidiary.  Until such time as the Administrative Agent shall have received the
items referred to in the immediately preceding two sentences with respect to
such Subsidiary and any applicable Accommodation Subsidiary, the applicable
Property shall not be considered to be an Unencumbered Property.

 

Section 4.2.  Removal of Unencumbered Properties.

 

The Borrower may, upon not less than 10 Business Days’ notice to the
Administrative Agent (or such shorter period as may be acceptable to the
Administrative Agent in its sole discretion), request removal of a Property as
an Unencumbered Property, subject to the following conditions: (a) no Default or
Event of Default shall exist (other than a Default or Event of Default that
would be cured by removal of such Property as an Unencumbered Property) or would
result therefrom and (b) the Borrower shall have delivered to Administrative
Agent a Compliance Certificate, prepared as of the last day of the most recent
fiscal quarter for which financial statements have been required to be delivered
pursuant to Section 9.1.or Section 9.2., evidencing compliance with the
covenants set forth in Section 10.1. as if such Property had not been included
in as an Unencumbered Property at such time.  Upon the Administrative Agent’s
confirmation that the conditions to such removal have been satisfied, the
Administrative Agent shall so notify the Borrower and the Lenders in writing
specifying the date of such removal.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

 

(i)                                     changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or its Commitments (other than
Indemnified Taxes or Excluded Taxes);

 

59

--------------------------------------------------------------------------------


 

(ii)                                  imposes or modifies any reserve, special
deposit, compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

 

(iii)                               imposes on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in  this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to an Issuing
Bank of issuing (or any Revolving  Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by such Issuing Bank or any
Revolving Lender hereunder in respect of any Letter of Credit, then, upon demand
by such Issuing Bank or such Lender, the Borrower shall pay immediately to such
Issuing Bank or, in the case of such Lender, to the Administrative Agent for the
account of such Lender, from time to time as specified by such Issuing Bank or
such Lender, such additional amounts as shall be sufficient to compensate such
Issuing Bank or such Lender for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrower (and in the case of an
Issuing Bank and or a Lender, to notify the Administrative Agent) of any event
occurring after the Agreement Date entitling the Administrative Agent, such
Issuing Bank or such Lender to compensation under any of the preceding
subsections of this Section 5.1. as promptly as practicable.  The Administrative
Agent, each Issuing Bank and each Lender, as the case may be, agrees to furnish
to the Borrower (and in the case of an Issuing Bank or a Lender, to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section 5.1..  Determinations by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.  The Borrower shall pay the Administrative
Agent, such Issuing Bank and or any such Lender, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

 

60

--------------------------------------------------------------------------------


 

(f)                                   Delay in Requests.  Failure or delay on
the part of the Administrative Agent, any Lender or any Issuing Bank to demand
compensation pursuant to this Section 5.1. shall not constitute a waiver of the
Administrative Agent’s, such Lender’s or such Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Administrative Agent, any Lender or any Issuing Bank pursuant to
this Section 5.1. for any increased costs incurred or reductions suffered more
than six months prior to the date that the Administrative Agent, such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the event giving
rise to such increased costs or reductions, and of the Administrative Agent’s,
such Lender’s or such Issuing Bank’s, as the case may be, intention to claim
compensation therefor (except that, if the event giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

Section 5.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for the ascertaining LIBOR for such Interest Period;

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

(c)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive) that the relevant rates of
interest referred to in the definition of LIBOR upon the basis of which the rate
of interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5. shall be applicable).

 

61

--------------------------------------------------------------------------------


 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 6.2. to be satisfied but excluding any failure as
a result of a notice under Section 5.2.) to borrow a LIBOR Loan from such Lender
on the date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan
or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist

 

62

--------------------------------------------------------------------------------


 

(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

Section 5.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender becomes a Non-Consenting Lender or a Defaulting Lender, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.5.(b) for a
purchase price equal to (x) the aggregate principal balance of all Loans then
owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.2.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee.  Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender, any other Lender or any Titled Agent
be obligated in any way whatsoever to initiate any such replacement or to assist
in finding an Eligible Assignee.  The exercise by the Borrower of its rights
under this Section shall be at the Borrower’s sole cost and expense and at no
cost or expense to the Administrative Agent, the Affected Lender or any of the
other Lenders.  The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period up to the
date of replacement.

 

Section 5.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes of each Class executed by the
Borrower, payable to each Lender of such Class that has requested that it
receive a Note of such Class, and complying with the terms of
Section 2.10.(a) and the Swingline Note executed by the Borrower;

 

(iii)                               the Guaranty executed by the Parent and each
of the other Guarantors initially to be a party thereto;

 

(iv)                              an opinion of Latham & Watkins LLP, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and covering such matters as the Administrative Agent may
reasonably request;

 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a recent date
by the Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Revolving Borrowing, Notices of
Swingline Borrowing, requests for Letters of Credit, Notices of Conversion,
Notices of Continuation and any notice of Term Loan borrowing to be provided
under any applicable Term Loan Supplement;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

64

--------------------------------------------------------------------------------


 

(ix)                              a Compliance Certificate calculated on a pro
forma basis for the Borrower’s fiscal year ended December 31, 2014;

 

(x)                                 a Disbursement Instruction Agreement
effective as of the Agreement Date;

 

(xi)                              evidence that all indebtedness, liabilities or
obligations owing by the Loan Parties under the Existing Credit Agreement shall
have been paid in full and any Liens securing such indebtedness, liabilities or
other obligations have been released;

 

(xii)                           copies of all Material Contracts in existence on
the Agreement Date;

 

(xiii)                        evidence that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent, the Lead
Arrangers and any of the Lenders, including without limitation, the fees and
expenses of counsel to the Administrative Agent, have been paid;

 

(xiv)                       certificates of insurance evidencing the insurance
then in effect with respect to the Properties and otherwise in compliance with
Section 8.5.;

 

(xv)                          such other documents, agreements and instruments
as the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(b)                                 there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Parent, the Borrower and their respective Subsidiaries delivered to the
Administrative Agent and the Lenders prior to the Agreement Date that has had or
could reasonably be expected to result in a materially adverse effect on the
business, assets, liabilities, condition (financial or otherwise), results of
operations or business prospects of the Parent, the Borrower and the
Subsidiaries taken as a whole;

 

(c)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (i) result in a Material
Adverse Effect or (ii) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Parent, the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;

 

(d)                                 the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (i) any
Applicable Law or (ii) any agreement, document or instrument to which any Loan
Party is a party or by which any of them or their respective properties is
bound;

 

(e)                                  there shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents; and

 

(f)                                   the Borrower and each other Loan Party
shall have provided all information requested by the Administrative Agent and
each Lender in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

 

65

--------------------------------------------------------------------------------


 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.14. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; (c) in the case of the borrowing
of Revolving Loans, the Administrative Agent shall have received a timely Notice
of Revolving Borrowing, in the case of the borrowing of any Term Loans, the
Administrative Agent shall have received a timely notice of any Term Loan
borrowing required to be provided in any applicable Term Loan Supplement, in the
case of a Swingline Loan, the Swingline Lender shall have received a timely
Notice of Swingline Borrowing, and in the case of the issuance of a Letter of
Credit, the Issuing Banks and the Administrative Agent shall have received a
timely request for the issuance of such Letter of Credit.  Each Credit Event
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Article VI. have been
satisfied.  Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
that the conditions precedent for initial Loans set forth in Sections 6.1. and
6.2. that have not previously been waived by the Lenders in accordance with the
terms of this Agreement have been satisfied.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

(b)                                 Ownership Structure.  Part I of
Schedule 7.1.(b) is, as of the Agreement Date, a complete and correct list of
all Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the percentage of ownership of such
Subsidiary represented by such Equity Interests and (iv) whether such Subsidiary
is a Material Subsidiary, a Significant Subsidiary, an Excluded Subsidiary or a
Foreign Subsidiary, as applicable.  As of the Agreement Date, except as
disclosed in such Schedule, (A) each of the Parent and its Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens of the types described
in clause (a) of the definition of the term “Permitted Liens” and in the case of
an Excluded Subsidiary, customary Liens on Equity Interests of such Excluded
Subsidiary securing Nonrecourse Indebtedness), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule (other than in the case of an Excluded Subsidiary, customary
restrictions on the right to vote the Equity Interests of such Excluded
Subsidiary relating to Nonrecourse Indebtedness), (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person.  As of the Agreement Date, Part II of Schedule 7.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Parent, the Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which the Parent, the Borrower or any other
Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)                                 Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to the Parent, the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any material indenture,
material agreement or other material instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.

 

67

--------------------------------------------------------------------------------


 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Parent, the Borrower, the other Loan Parties and the
other Subsidiaries is in compliance with each Governmental Approval and all
other Applicable Laws relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens.  Schedule
7.1.(f) is, as of the Agreement Date, a complete and correct listing of all real
estate assets of the Borrower, each other Loan Party and each other Subsidiary,
setting forth, for each such Property, the current occupancy status of such
Property and whether such Property is a Development Property and, if such
Property is a Development Property, the status of completion of such Property. 
Schedule 4.1. is, as of the Agreement Date, a complete and correct listing of
all Unencumbered Properties.  Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.

 

(g)                                  Existing Indebtedness. 
Schedule 7.1.(g) is, as of the Agreement Date, a complete and correct listing of
all Indebtedness (including all Guarantees) of each of the Parent, the Borrower,
the other Loan Parties and the other Subsidiaries having, in each case, an
outstanding principal balance of $10,000,000 or more, and if such Indebtedness
is secured by any Lien, a description of all of the property subject to such
Lien.  As of the Agreement Date, the outstanding principal amount of
Indebtedness of each of the Parent, the Borrower, the other Loan Parties and the
other Subsidiaries not set forth on such Schedule does not exceed $25,000,000 in
the aggregate.

 

(h)                                 Material Contracts.  Schedule 7.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  No event or condition exists which would reasonably be expected to
result in any party to a Material Contract taking action to terminate such
Material Contract.

 

(i)                                     Litigation.  Except as set forth on
Schedule 7.1.(i), there are no actions, suits or proceedings pending (or, to the
knowledge of any Loan Party, are there any actions, suits or proceedings
threatened) against or in any other way relating adversely to or affecting the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.  There are no known strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, the Parent, the Borrower, any other Loan Party or any other Subsidiary which
could reasonably be expected to have a Material Adverse Effect.

 

(j)                                    Taxes.  All federal, state and other
material tax returns of the Parent, the Borrower, each other Loan Party and each
other Subsidiary required by Applicable Law to be filed have been duly filed,
and all federal, material state and other material taxes, assessments and other
governmental charges or levies upon, the Parent, the Borrower, each other Loan
Party, each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
or non-filing which is at the time permitted under Section 8.6.  As of the
Agreement Date, none of the United States federal income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is under
audit.  All charges, accruals and reserves on the books of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries in respect of any
taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Borrower has
furnished to each Lender copies of the audited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal years ended December 31,
2013 and December 31, 2014, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion

 

68

--------------------------------------------------------------------------------


 

thereon of Ernst & Young LLP.  Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods.  Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2014, there has been no event, change, circumstance or occurrence
that could reasonably be expected to have a Material Adverse Effect.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries is
Solvent.

 

(m)                             ERISA.

 

(i)                                     Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws.  Except with respect
to Multiemployer Plans, each Qualified Plan has received a favorable
determination from the Internal Revenue Service or may rely upon a favorable
opinion letter issued by the Internal Revenue Service with respect to a
prototype plan, or a timely application for such a letter is currently being
processed by the Internal Revenue Service with respect thereto.  To the
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The aggregate funding contributions payable by the Borrower, the other
Loan Parties and the other Subsidiaries as a result of the “benefit obligation”
of all Plans exceeding the “fair market value of plan assets” for all Plans
which are, or are reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA),
all as determined, and with such terms defined, in accordance with FASB ASC 715,
could not reasonably be expected to exceed $10,000,000 in the aggregate during
any fiscal year of the Borrower.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is reasonably expected to occur; (ii) there are no
pending, or to the knowledge of the Borrower, threatened, claims, actions or
lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
and (iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject the
Borrower, any other Loan Party or any other Subsidiary to a tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the Internal
Revenue Code.

 

(n)                                 Absence of Default.  None of the Parent, the
Borrower, any of the other Loan Parties or any of the other Subsidiaries is in
default under its certificate or articles of incorporation or formation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived:  (i) which
constitutes a Default or an Event of Default; or

 

69

--------------------------------------------------------------------------------


 

(ii) which constitutes, or which with the passage of time, the giving of notice,
or both, would constitute, a default or event of default by, the Parent, the
Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)                                 Environmental Laws.  In the ordinary course
of business and from time to time each of the Parent, the Borrower, each other
Loan Party and each other Subsidiary conducts reviews of the effect of
Environmental Laws on its respective business, operations and properties,
including without limitation, its respective Properties, in the course of which
the Parent, the Borrower, such other Loan Party or such other Subsidiary
identifies and evaluates associated actual and potential liabilities and costs
(including, without limitation, determining whether any capital or operating
expenditures are required for clean-up or closure of properties presently or
previously owned, determining whether any capital or operating expenditures are
required to achieve or maintain compliance in all material respects with
Environmental Laws or required as a condition of any Governmental Approval, any
contract, or any related constraints on operating activities, determining
whether any costs or liabilities exist in connection with on-site or off-site
treatment, storage, handling and disposal of wastes or Hazardous Materials, and
determining whether any actual or potential liabilities to third parties,
including employees, and any related costs and expenses exist).  Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary: (i) is in
compliance with all Environmental Laws applicable to its business, operations
and the Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) through (iii) the failure to obtain or to comply with
could reasonably be expected to have a Material Adverse Effect.  Except for any
of the following matters that could not reasonably be expected to have a
Material Adverse Effect, no Loan Party has any knowledge of, or has received
notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party or any other Subsidiary, their
respective businesses, operations or with respect to the Properties, may: 
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential
common-law or legal claim or other liability, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect.  None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  To the Parent’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

(p)                                 Investment Company.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(q)                                 Margin Stock.  None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

 

(r)                                    Affiliate Transactions.  Except as
permitted by Section 10.9. or as otherwise set forth on Schedule 7.1.(r), none
of the Parent, the Borrower, any other Loan Party or any other Subsidiary is a
party to or bound by any agreement or arrangement (whether oral or written) with
any Affiliate.

 

(s)                                   Intellectual Property.  Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries owns or
has the right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights,  trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person.  All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances.  No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the Parent,
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(t)                                    Business.  As of the Agreement Date, the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries are
engaged in the business of development, construction, acquisition, ownership and
operation of hotel properties, together with other business activities
incidental thereto.

 

(u)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent, the
Borrower, any other Loan Party or any other Subsidiary ancillary to the
transactions contemplated hereby.

 

(v)                                 Accuracy and Completeness of Information. 
All written information, reports and other papers and data (other than financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary were, at the
time the same were so furnished and under the circumstances so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments

 

71

--------------------------------------------------------------------------------


 

and absence of full footnote disclosure).  All financial projections and other
forward looking statements prepared by or on behalf of the Parent, the Borrower,
any other Loan Party or any other Subsidiary that have been or may hereafter be
made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions.  As of the Agreement
Date, no fact is known to any Loan Party which has had, or may in the future
have (so far as any Loan Party can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders.  No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
misleading.

 

(w)                               Not Plan Assets; No Prohibited Transactions. 
None of the assets of the Parent, the Borrower, any other Loan Party or any
other Subsidiary constitutes “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. 
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 

(x)                                 OFAC; Anti-Corruption Laws; Patriot Act. 
None of the Parent, the Borrower, any of the other Loan Parties or any of the
other Subsidiaries, or, to the actual knowledge of the Parent, the Borrower or
any Subsidiary, any of their respective Affiliates, directors, officers or
employees: (i) is a person or group named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, or any other Sanctions-related list of designated
Persons maintained by the U.S. Department of State, the United Nations Security
Council, the European Union or any European Union member state; (ii) is (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person or group operating, organized or resident in a country
that is subject to a sanctions program identified on the list maintained by OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/index.shtml, or
as otherwise published from time to time, or any other Sanctions, as any such
program may be applicable to such agency, organization or person; or
(iii) derives any of its assets or operating income from investments in or
transactions with any such country, agency, organization or person; and none of
the proceeds from any Loan, and no Letter of Credit, will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.  The Parent, Borrower, their
Subsidiaries, and, to the actual knowledge of the Parent and the Borrower their
respective officers, employees, directors and agents, are in compliance in all
material respects with Anti-Corruption Laws and applicable Sanctions.  None of
the making of the Loans, the use of the proceeds thereof or the issuance of
Letters of Credit will violate in any material respect the Patriot Act, the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or successor statute thereto.  The Parent, the Borrower and their
respective Subsidiaries are in compliance in all material respects with the
Patriot Act.

 

(y)                                 REIT Status.  The Parent qualifies as, and
has elected to be treated as, a REIT and is in compliance with all requirements
and conditions imposed under the Internal Revenue Code to allow the Parent to
maintain its status as a REIT.

 

72

--------------------------------------------------------------------------------


 

(z)                                  Unencumbered Properties.  Except for any
Property that has been approved as an Unencumbered Property pursuant to
Section 4.1.(c) or otherwise approved by the Requisite Lenders in writing, each
Property included in calculations of the Unencumbered Asset Value satisfies all
of the requirements contained in the definition of “Unencumbered Property”.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Parent and
the Borrower under this Agreement.  All representations and warranties made
under this Agreement and the other Loan Documents shall be deemed to be made at
and as of the Agreement Date, the Effective Date, the date on which any
extension of the Termination Date for a Class of Loans is effectuated pursuant
to Section 2.12., the date on which any increase of Commitments is effectuated
pursuant to Section 2.15. and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:

 

Section 8.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.5., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(i) preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation, except where the failure to preserve and maintain such rights,
franchises, licenses and privileges could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to be so authorized
and qualified could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 8.2.  Compliance with Applicable Law.

 

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Applicable Law (including without
limitation Anti-Corruption Laws and Sanctions), including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

Section 8.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, protect and preserve all of its respective material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted.

 

Section 8.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).

 

Section 8.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks (including without
limitation, terrorism as applicable) and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of
certificates of insurance evidencing the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby. 
Such insurance shall, in any event, include terrorism coverage to the extent
prudent owners of properties similar in nature and location generally maintain
such insurance.

 

Section 8.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of (i) any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP, or
(ii) any immaterial tax or claim so long as no material Property of the Parent,
the Borrower, any other Loan Party or any other Subsidiary is at the immediate
risk of being seized, levied or forfeited.

 

Section 8.7.  Books and Records; Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in entries
that are full, true and correct in all material respects shall be made of all
dealings and transactions in relation to its business and activities.  The
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, permit representatives of the Administrative Agent or any
Lender to visit and inspect any of their

 

74

--------------------------------------------------------------------------------


 

respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Parent or the Borrower if an
Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  Each of the Parent and the Borrower hereby authorizes and instructs its
accountants to discuss the financial affairs of the Borrower, any other Loan
Party or any other Subsidiary with the Administrative Agent or any Lender.

 

Section 8.8.  Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws in all material
respects.  The Parent and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply in all
material respects with all Environmental Laws and all Governmental Approvals,
including, to the extent required to comply in all material respects with all
Environmental Laws, actions to remove and dispose of all Hazardous Materials and
to clean up the Properties as required under Environmental Laws.  The Parent and
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws (other than a Lien which consists solely of restrictions on
the use of property that do not materially detract from the value of such
property or impair the intended use or profitable operation thereof in the
business of the Parent, the Borrower and their Subsidiaries).  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 8.9.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions of this
Agreement and the other Loan Documents.

 

Section 8.10.  Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all representations, warranties, covenants and agreements expressed as binding
upon any such Person under any Material Contract which if not performed or
complied with would reasonably be expected to result in any party to a Material
Contract taking action to terminate such Material Contract.

 

75

--------------------------------------------------------------------------------


 

Section 8.11.  REIT Status.

 

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 8.12.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.

 

Section 8.13.  Guarantors.

 

(a)                                 Within 5 Business Days of any Person
becoming a Material Subsidiary (other than an Excluded Subsidiary or a Foreign
Subsidiary) after the Agreement Date, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance reasonably
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Subsidiary and (ii) the items that would have been delivered under
subsections (iv) through (viii) and (xv) of Section 6.1.(a) and under
Section 6.1.(e) if such Subsidiary had been a Material Subsidiary on the
Agreement Date; provided, however, promptly (and in any event within 5 Business
Days) upon any Excluded Subsidiary that is a Material Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, such Subsidiary shall comply with the provisions of this
Section.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor (other than the Parent) from the
Guaranty so long as: (i) such Guarantor owns no Unencumbered Property, nor any
direct or indirect equity interest in any Subsidiary that owns an Unencumbered
Property; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.; (iv) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent in its sole discretion) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

76

--------------------------------------------------------------------------------


 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 9.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the end of
each of the first, second and third fiscal quarters of the Parent), the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income, equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments and absence of full footnote disclosure).

 

Section 9.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 120 days after the end of
each fiscal year of the Parent), the audited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income, equity and cash flows of the Parent
and its Subsidiaries for such fiscal year, setting forth in comparative form the
figures as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall not be subject to (i) any “going
concern” or like qualification or exception or (ii) any qualification or
exception as to the scope of such audit.

 

Section 9.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer or
chief accounting officer of the Parent in his or her capacity as such officer
and not in any individual capacity (a) setting forth in reasonable detail as of
the end of such fiscal quarter or fiscal year, as the case may be, the
calculations required to establish whether the Parent and the Borrower, as
applicable, were in compliance with the covenants contained in Section 10.1. and
(b) stating that, to his or her knowledge, after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.  Together with
the delivery of each Compliance Certificate, the Borrower shall deliver (A) a
list of all Persons that have become a Material Subsidiary or a Significant
Subsidiary since the date of the Compliance Certificate most recently delivered
hereunder and (B) a report of newly acquired Properties, including their Net
Operating Income for the period of four consecutive fiscal quarters most
recently ending, purchase price, and principal amount of the mortgage debt as of
the date of such Compliance Certificate, if any, since the date of the
Compliance Certificate most recently delivered hereunder.

 

77

--------------------------------------------------------------------------------


 

Section 9.4.  Other Information.

 

(a)                                 Promptly, and in any event within 5 Business
Days, upon receipt thereof, copies of all reports, if any, submitted to the
Parent or its Board of Directors by its independent public accountants
including, without limitation, any management report;

 

(b)                                 Within 5 Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Administrative Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K and 10-Q (or their
equivalents) and all other periodic reports which any Loan Party or any other
Subsidiary shall file with the SEC or any national securities exchange.

 

(c)                                  Promptly, and in any event within 5
Business Days, upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, any Subsidiary or any other Loan Party;

 

(d)                                 Within 45 days after the end of each fiscal
quarter of the Borrower, an operating summary with respect to each Unencumbered
Property, including without limitation, a quarterly and year-to-date statement
of Net Operating Income;

 

(e)                                  No later than 90 days after the beginning
of each fiscal year of the Parent, (i) projected sources and uses of cash
statements, balance sheets, income statements, and EBITDA, of the Parent, the
Borrower and the other Subsidiaries on a consolidated and annual basis for the
next succeeding fiscal year and, to the extent available, for the next three
succeeding fiscal years, all itemized in reasonable detail; (ii) operating
statements for the prior year, a property budget for the then current year and
planned capital expenditure budget on both an individual and consolidated basis
for each Property of the Parent, the Borrower and each of the other Subsidiaries
and (iii) the most current Smith Travel Research STAR Report available, which
will compare the individual Unencumbered Properties to the primary competitive
set.  The foregoing shall be accompanied by pro forma calculations, together
with detailed assumptions, required to establish whether or not the Parent and
the Borrower, as applicable, will be in compliance with the covenants contained
in Section 10.1. at the end of each fiscal quarter of the next succeeding fiscal
year;

 

(f)                                   To the extent the Parent, the Borrower,
any other Loan Party or any other Subsidiary is aware of the same, prompt notice
of any matter that has had, or which could reasonably be expected to have, a
Material Adverse Effect, including without limitation the Parent, the Borrower,
any other Loan Party or any other Subsidiary actually becoming aware of any
ERISA Event or any material litigation, arbitration or governmental
investigation or proceeding instituted or threatened in writing against any Loan
Party or Unencumbered Property;

 

(g)                                  A copy of any amendment to the certificate
or articles of incorporation or formation, bylaws, operating agreement,
partnership agreement or other similar organizational documents of the Parent,
the Borrower or any other Loan Party within 5 Business Days after the
effectiveness thereof;

 

(h)                                 Prompt notice of any change in the senior
management of the Parent or the Borrower;

 

(i)                                     Prompt notice of the occurrence of any
Default or Event of Default or any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Parent, the Borrower, any other Loan Party or any
other Subsidiary under any Material Contract;

 

78

--------------------------------------------------------------------------------


 

(j)                                    Prompt notice of any Person becoming a
Material Subsidiary or a Significant Subsidiary;

 

(k)                                 [reserved];

 

(l)                                     Promptly upon the request of the
Administrative Agent, evidence of the Parent’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail reasonably satisfactory to the Administrative Agent;

 

(m)                             Promptly, upon each request, information
identifying the Parent and the Borrower as a Lender may request in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and

 

(n)                                 From time to time and promptly upon each
request, such data, certificates, reports, statements, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any other Loan Party or any other Subsidiary as the Administrative
Agent or any Lender may reasonably request. Subject to the requirements of
Section 9.5.(a), to the extent any notices, documents or other items to be
delivered pursuant to this Section 9.4. are included in materials otherwise
filed with the SEC, the filing of such materials with the SEC shall satisfy the
notice and/or delivery requirements under this Section 9.4.

 

Section 9.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet websites
to which the Administrative Agent and each Lender have access (including a
commercial, third-party website or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Banks) pursuant to
Article II. and (ii) any Lender that has notified the Administrative Agent and
the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered 24 hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient.  Notwithstanding anything
contained herein, the Borrower shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.

 

79

--------------------------------------------------------------------------------


 

Section 9.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Informational Materials”)
pursuant to this Article and the Borrower shall designate Informational
Materials (a) that are either available to the public or not material with
respect to the Borrower and its Subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information” and (b) that are not Public Information as “Private
Information”; provided that any Informational Materials that are not designated
as “Public Information” or “Private Information” shall be considered to be
“Private Information”.

 

Section 9.7.  USA Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

Section 9.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans or any Letter of Credit only for
general corporate purposes, including (a) to finance acquisitions otherwise
permitted under this Agreement; (b) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; (c) to provide
for the general working capital needs of the Borrower and its Subsidiaries,
(d) the payment of fees and expenses in connection herewith and (e) Restricted
Payments to the extent permitted under this Agreement.

 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:

 

Section 10.1.  Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  The Parent shall
not permit the Leverage Ratio to exceed 6.50 to 1.00 at any time; provided,
however, that the Parent shall have the option, exercisable one time, to elect
that the Leverage Ratio may exceed 6.50 to 1.00 for a period (such period, the
“Surge Period”) of one or two consecutive fiscal quarters commencing with the
fiscal quarter during which the Borrower delivers the notice referred to below
so long as (i) the Borrower has delivered a written notice to the Administrative
Agent that the Borrower is exercising its option under this subsection (a) and
(ii) the Leverage Ratio does not exceed 7.00 to 1.00 at any time during the
Surge Period.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Parent shall not permit the ratio of (i) Adjusted EBITDA for the period of four
consecutive fiscal quarters most recently ended to (ii) Fixed Charges for such
period to be less than 1.50 to 1.00 as of the last day of such period.

 

80

--------------------------------------------------------------------------------


 

(c)                                  Minimum Tangible Net Worth.  The Parent
shall not permit Tangible Net Worth at any time to be less than
(i) $2,352,011,250 plus (ii) 75% of the Net Proceeds of all Equity Issuances
effected at any time after December 31, 2014 by the Parent, the Borrower or any
other Subsidiary to any Person other than the Parent, the Borrower or any other
Subsidiary.

 

(d)                                 Maximum Unencumbered Leverage Ratio.  The
Parent shall not permit the ratio of (i) Unsecured Indebtedness of the Parent
and its Subsidiaries determined on a consolidated basis to (ii) Unencumbered
Asset Value to exceed 0.60 to 1.00 at any time.

 

(e)                                  Minimum Unencumbered Implied Debt Service
Coverage Ratio.  The Parent shall not permit the ratio of (i) Adjusted NOI from
Unencumbered Properties to (ii) Implied Debt Service for all Unsecured
Indebtedness of Parent and its Subsidiaries to be less than 1.20 to 1.00 at any
time.

 

(f)                                   Minimum Unencumbered Property
Requirements.  The Parent shall not permit the number of Unencumbered Properties
to be less than 7 Properties or the Unencumbered Asset Value to be less than
$500,000,000.

 

(g)                                  Maximum Secured Indebtedness Ratio.  The
Parent shall not permit the ratio of (i) Secured Indebtedness of the Parent and
its Subsidiaries to (ii) Total Asset Value to exceed (x) 0.50 to 1.00 at any
time on or before March 30, 2016 or (y) 0.45 to 1.00 at any time on or after
March 31, 2016.

 

(h)                                 Maximum Secured Recourse Indebtedness
Ratio.  The Parent shall not permit the ratio of (i) Secured Recourse
Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset Value to
exceed 0.10 to 1.00 at any time.

 

(i)                                     Minimum Adjusted Total Asset Value.  The
Parent and the Borrower shall not permit the Adjusted Total Asset Value
attributable to assets directly owned by the Parent, the Borrower and the other
Guarantors to be less than 90% of Adjusted Total Asset Value at any time.

 

(j)                                    Permitted Investments. The Parent and the
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, make an Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of such Persons to exceed the
following percentages of Total Asset Value at any time:

 

(i)                                     Investments in Unconsolidated Affiliates
and other Persons that are not Subsidiaries, such that the aggregate GAAP book
value of such interests calculated on the basis of the lower of cost or market,
exceeds 10.0% of Total Asset Value;

 

(ii)                                  Development Properties such that the
aggregate GAAP book value thereof exceeds 10.0% of Total Asset Value;

 

(iii)                               Mezzanine loans and Mortgage Receivables,
such that the aggregate book value thereof exceeds 15.0% of Total Asset Value;
and

 

(iv)                              Unimproved Land (which shall not include any
Development Property) such that the aggregate GAAP book value thereof exceeds
5.0% of Total Asset Value.

 

In addition to the foregoing limitations, the aggregate value of the items
described in the immediately preceding clauses (i) through (iv) shall not exceed
30.0% of Total Asset Value at any time.

 

81

--------------------------------------------------------------------------------


 

(k)                                 Dividends and Other Restricted Payments. 
The Parent and the Borrower shall not, and shall not permit any of their
Subsidiaries to, redeem, purchase, repurchase or otherwise acquire any Equity
Interests of the Parent, the Borrower or any of their Subsidiaries from any
Person other than the Parent, the Borrower or a Subsidiary unless (i) no Default
or Event of Default exists or would result therefrom and (ii) the Borrower shall
have delivered to the Administrative Agent at least 3 Business Days prior to any
redemption, purchase, repurchase or other acquisition that exceeds $30,000,000
in the aggregate a Compliance Certificate evidencing that the Parent and the
Borrower will be in compliance with the covenants contained in Section 10.1.
after giving pro forma effect to such redemption, purchase, repurchase or other
acquisition.  Notwithstanding the foregoing, but subject to the following
sentence, if an Event of Default exists, the Parent and the Borrower shall not,
and shall not permit any of their Subsidiaries to, declare or make any
Restricted Payments except that (i) the Borrower may declare and make cash
distributions to the Parent and other holders of Equity Interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may (A) make cash or equity distributions in an
aggregate amount not to exceed the minimum amount necessary for the Parent to
satisfy the requirements for qualification and taxation as a REIT and not be
subject to income or excise taxation under Sections 857(b)(1), 857(b)(3), 860 or
4981 of the Internal Revenue Code and (B) make additional distributions in
common Equity Interests of the Parent in an amount under this clause (B) that,
when combined with the distributions under clause (A) above, do not exceed 100%
of the taxable income of the Parent determined in accordance with
Section 857(b)(2) of the Internal Revenue Code and (ii) Subsidiaries of the
Borrower may make Restricted Payments to any Person that owns an Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made. 
If a Default or Event of Default specified in Section 11.1.(a),
Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), the Parent and the Borrower shall not,
and shall not permit any Subsidiary to, make any Restricted Payments to any
Person other than to the Borrower or any Subsidiary of the Borrower.

 

Section 10.2.  Permitted Liens; Negative Pledge.

 

(a)                                 The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary or to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.

 

(b)                                 The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary (other than an
Excluded Subsidiary) to, enter into, assume or otherwise be bound by any
Negative Pledge except for (i) a Negative Pledge contained in any agreement that
evidences unsecured Indebtedness which contains restrictions on encumbering
assets that are substantially similar to or less restrictive than those
restrictions contained in the Loan Documents; (ii) a Negative Pledge contained
in any agreement relating to assets to be sold where the restrictions on
encumbering assets relate only to such assets pending such sale; (iii) a
Negative Pledge contained in a joint venture agreement applicable solely to the
assets or Equity Interests of such joint venture; and (iv) a Negative Pledge
contained in any agreement (x) evidencing Secured Indebtedness of such Person,
but only to the extent that no Default or Event of Default is in existence at
the time such Secured Indebtedness is created, incurred or assumed, nor would
result from the creation, incurrence or assumption of such Secured Indebtedness
(including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 10.1.), (y) the Lien
securing such Secured Indebtedness permitted to exist pursuant to this
Agreement, and (z) which prohibits the creation of any other Lien on only the
property securing such Secured Indebtedness.

 

82

--------------------------------------------------------------------------------


 

Section 10.3.  Restrictions on Intercompany Transfers.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other Equity Interests owned by the Parent, the Borrower or any
other Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or
any other Subsidiary; (c) make loans or advances to the Parent, the Borrower or
any other Subsidiary; or (d) transfer any of its property or assets to the
Parent, the Borrower or any other Subsidiary, in each case, other than: (i) with
respect to clauses (a) through (d), those encumbrances or restrictions
(x) contained in any Loan Document or (y) contained in any other agreement that
evidences unsecured Indebtedness containing encumbrances or restrictions on the
actions described above that are substantially similar to or less restrictive
than those contained in the Loan Documents, or (ii) with respect to clause (d),
(x) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale, or
relating to Secured Indebtedness secured by a Lien on assets that the Parent,
the Borrower, any other Loan Party or any other Subsidiary may create, incur,
assume, or permit or suffer to exist under the Loan Documents; provided that in
any such case, the restrictions apply only to the Subsidiary or the assets that
are the subject of such sale or Lien, as the case may be or (y) customary
provisions restricting assignment of any agreement entered into by the Parent,
the Borrower, any other Loan Party or any other Subsidiary in the ordinary
course of business.

 

Section 10.4.  Restrictions on Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however,
subject to Section 10.1.(k), the Borrower may use proceeds of the Loans to
redeem, purchase, repurchase or otherwise acquire Equity Interests of the
Parent, the Borrower any their Subsidiaries so long as such use will not result
in any of the Loans or other Obligations being considered to be “purpose credit”
directly or indirectly secured by margin stock within the meaning of Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System.

 

Section 10.5.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation, (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution) or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary so long as (x) immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, (y) if such action includes the sale of all
Equity Interests in a Subsidiary that is a Guarantor owned directly or
indirectly by the Parent, such Subsidiary can and will be released from the
Guaranty in accordance with Section 8.13.(b) and (z) if such action includes the
disposition of an Unencumbered Property (regardless of whether such disposition
takes the form of a direct sale of such Unencumbered Property, the sale of the
Equity Interests of the Subsidiary that owns such Unencumbered Property or a
merger of such Subsidiary), such Unencumbered Property can and will be removed
as an Unencumbered Property in accordance with Section 4.2.;

 

83

--------------------------------------------------------------------------------


 

(b)                                 the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries may lease and sublease their respective
assets, as lessor or sublessor (as the case may be), in the ordinary course of
their business;

 

(c)                                  a Person may merge with a Loan Party so
long as (i) the survivor of such merger is such Loan Party or, solely in the
case of a Loan Party other than the Borrower or the Parent, becomes a Loan Party
at the time of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, (x) no Default or Event
of Default is or would be in existence, including, without limitation, a Default
or Event of Default resulting from a breach of Section 10.1. and (y) the
representations and warranties made or deemed made by Borrower and the
applicable Loan Party in the Loan Documents to which any of them is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, (iii) the
Borrower shall have given the Administrative Agent at least 30-days’ prior
written notice (or such shorter period as Administrative Agent shall approve) of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii) (except that such prior notice shall
not be required in the case of the merger of a Subsidiary that does not own an
Unencumbered Property with and into a Loan Party but the Borrower shall give the
Administrative Agent notice of any such merger promptly following the
effectiveness of such merger) and (iv) at the time the Borrower gives notice
pursuant to clause (iii) of this subsection, the Borrower shall have delivered
to the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties, as applicable, with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
merger; and

 

(d)                                 the Parent, the Borrower and each other
Subsidiary may sell, transfer or dispose of assets among themselves.

 

Further, (x) no Loan Party shall enter into any sale-leaseback transactions or
other transaction by which such Person shall remain liable as lessee (or the
economic equivalent thereof) of any real or personal property that it has sold
or leased to another Person and (y) no Subsidiary that is not a Loan Party shall
enter into any sale-leaseback transactions or other transaction by which such
Person shall remain liable as lessee (or the economic equivalent thereof) of any
real or personal property that it has sold or leased to another unless no
Default or Event of Default exists or would result therefrom.

 

84

--------------------------------------------------------------------------------


 

Section 10.6.  Plans.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.

 

Section 10.7.  Fiscal Year.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date, other than to change its fiscal year to that of the Parent and
the Borrower.

 

Section 10.8.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify or
waive the application of any provision of its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is adverse to the
interest of the Administrative Agent, the Issuing Banks or the Lenders or
(b) could reasonably be expected to have a Material Adverse Effect.

 

Section 10.9.  Transactions with Affiliates.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1.(r) or (b) transactions pursuant to the reasonable requirements of
the business of the Parent, the Borrower, such other Loan Party or such other
Subsidiary and upon fair and reasonable terms which are no less favorable to the
Parent, the Borrower, such other Loan Party or such other Subsidiary than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.

 

Section 10.10.  Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of
Derivatives Contracts other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent,
the Borrower, such other Loan Party or such other Subsidiary.

 

ARTICLE XI. DEFAULT

 

Section 11.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

85

--------------------------------------------------------------------------------


 

(a)                                 Default in Payment.  The Borrower shall fail
to pay when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) (i) the principal
of any of the Loans or any Reimbursement Obligation, (ii) any interest on any of
the Loans, Reimbursement Obligations or L/C Disbursements, or any Fee payable by
the Borrower, and solely in the case of this clause (ii), such failure shall
continue for a period of 3 Business Days or (iii) other payment Obligations
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment obligation owing by such
Loan Party under any Loan Document to which it is a party, and solely in the
case of this clause (iii), such failure shall continue for a period of 3
Business Days.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Article IX. or Article X. (other than
Section 10.6.); or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and solely in the case of this subsection (b)(ii), such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading in
any material respect when furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     The Parent, the Borrower, any other Loan
Party or any other Subsidiary shall fail to make any payment when due and
payable in respect of any Indebtedness (other than the Loans, Reimbursement
Obligations and Derivatives Contracts) having an aggregate outstanding principal
amount, in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of $25,000,000 or more (or in
the case of Nonrecourse Indebtedness, $175,000,000 or more) (in each case,
“Material Indebtedness”); or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid, repurchased, redeemed or
defeased prior to the stated maturity thereof, in each case of this clause (y),
other than as a result of the sale or other transfer of the collateral for any
such Material Indebtedness that is Secured Indebtedness; or

 

(iii)                               Any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid, repurchased, redeemed or defeased prior to
its stated maturity; provided that upon Administrative Agent’s receipt of
evidence that such event has been waived in writing by such holder, holders,
trustee, agent or other Person holding any such Material Indebtedness, such
event shall automatically cease to constitute an Event of Default hereunder; or

 

86

--------------------------------------------------------------------------------


 

(iv)                              There occurs an “Event of Default” under and
as defined in any Derivatives Contract as to which the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a “Defaulting Party” (as defined
therein), or there occurs an “Early Termination Date” (as defined therein) in
respect of any Specified Derivatives Contract as a result of a “Termination
Event” (as defined therein) as to which the Borrower or any of its Subsidiaries
is an “Affected Party” (as defined therein), in each case, if the Derivatives
Termination Value payable by the Parent, the Borrower, any other Loan Party or
any other Subsidiary exceeds $25,000,000 in the aggregate.

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Parent, the Borrower, any other Loan Party or any other Significant Subsidiary
shall:  (i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Parent, the Borrower, any
other Loan Party or any other Significant Subsidiary in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
in the case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

 

(g)                                  Revocation of Loan Documents.  Any Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or any Loan Document shall cease
to be in full force and effect (except as a result of the express terms
thereof).

 

(h)                                 Judgment.  A judgment or order for the
payment of money or for an injunction or other non-monetary relief shall be
entered against the Parent, the Borrower, any other Loan Party or any other
Subsidiary by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 consecutive days without being satisfied, paid,
stayed or dismissed through appropriate appellate proceedings and (ii) either
(A) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such judgments or orders entered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary, $25,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.

 

87

--------------------------------------------------------------------------------


 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Parent, the Borrower, any other Loan Party or any other Subsidiary, which
exceeds, individually or together with all other such warrants, writs,
executions and processes, $25,000,000 in amount and such warrant, writ,
execution or process shall not be satisfied, paid, discharged, vacated, stayed
or bonded for a period of 20 consecutive days; provided, however, that if a bond
has been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any other Subsidiary.

 

(j)                                    ERISA.  The aggregate amount of
liabilities of the Borrower, the other Loan Parties and the other Subsidiaries
resulting from existing ERISA Events, together with the aggregate minimum
funding contributions payable by the Borrower, the other Loan Parties and the
other Subsidiaries as a result of the “benefit obligation” of all Plans
exceeding the “fair market value of plan assets” for such Plans, all as
determined, and with such terms defined, in accordance with FASB ASC 715, shall
exceed $25,000,000 in the aggregate during any fiscal year of the Borrower.

 

(k)                                 Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(l)                                     Change of Control/Change in Management.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent then in office;

 

(iii)                               The Parent or a Wholly Owned Subsidiary of
the Parent (x) shall cease to be the sole managing member of the Borrower or
(y) shall cease to have the sole and exclusive power to exercise all management
and control over the Borrower; or

 

(iv)                              the Parent shall cease to own and control,
directly or indirectly, at least 80% of the outstanding Equity Interests of the
Borrower.

 

88

--------------------------------------------------------------------------------


 

Section 11.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 11.1.(e) or 11.1.(f), (1)(A) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the Swingline Commitment and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries, without
notice of any kind whatsoever and without regard to the adequacy of any security
for the Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the property and/or the business operations
of the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
and to exercise such power as the court shall confer upon such receiver.

 

(e)                                  Remedies in Respect of Specified
Derivatives Contracts.  Notwithstanding any other provision of this Agreement or
other Loan Document, each Specified Derivatives Provider shall have the right,
with prompt notice to the Administrative Agent, but without the approval or
consent of or other action by the Administrative Agent, the Issuing Banks or the
Lenders, and without limitation of other

 

89

--------------------------------------------------------------------------------


 

remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a)  to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c)  to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider and (d) to prosecute any
legal action against the Parent, the Borrower, any other Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.

 

Section 11.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 11.4.  Marshaling; Payments Set Aside.

 

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

Section 11.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

 

(a)                                 to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, each Issuing Bank in its capacity as such and the Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Banks and
Swingline Lender in proportion to the respective amounts described in this
clause (a) payable to them;

 

(b)                                 to payment of that portion of the Guaranteed
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Guaranteed Obligations constituting accrued and unpaid interest on the Swingline
Loans;

 

(d)                                 to payment of that portion of the Guaranteed
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause (d) payable to
them;

 

90

--------------------------------------------------------------------------------


 

(e)                                  to payment of that portion of the
Guaranteed Obligations constituting unpaid principal of the Swingline Loans;

 

(f)                                   to payment of that portion of the
Guaranteed Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations, other Letter of Credit Liabilities and payment obligations then
owing under Specified Derivatives Contracts, ratably among the Lenders, the
Issuing Banks and the Specified Derivatives Providers in proportion to the
respective amounts described in this clause (f) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and

 

(g)                                  the balance, if any, after all of the
Guaranteed Obligations have been indefeasibly paid in full, to the Borrower or
as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be.  Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII. for itself and its Affiliates as if a “Lender”
party hereto.

 

Section 11.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Banks and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the applicable
Issuing Bank as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Revolving
Lenders; provided, that all earnings on such investments will be credited to and
retained in the Letter of Credit Collateral Account.  The Administrative Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

91

--------------------------------------------------------------------------------


 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the applicable
Issuing Bank for the payment made by such Issuing Bank to the beneficiary with
respect to such drawing.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 11.5.  Notwithstanding the foregoing, the
Administrative Agent shall not liquidate or release any such amounts if such
liquidation or release would result in the amount available in the Letter of
Credit Collateral Account to be less than the Stated Amount of all Extended
Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 10 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.2.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                   The Borrower shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 11.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

92

--------------------------------------------------------------------------------


 

Section 11.8.  Rights Cumulative.

 

(a)                                 Generally.  The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders under this Agreement and
each of the other Loan Documents and of the Specified Derivatives Providers
under the Specified Derivatives Contracts, shall be cumulative and not exclusive
of any rights or remedies which any of them may otherwise have under Applicable
Law.  In exercising their respective rights and remedies the Administrative
Agent, the Issuing Banks, the Lenders, and the Specified Derivatives Providers
may be selective and no failure or delay by any such Lender Party in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

 

(b)                                 Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article XI. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or Swingline Lender, as the
case may be) hereunder or under the other Loan Documents, (iii) any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit under any Specified Derivatives Contract, (iv) any Lender from
exercising setoff rights in accordance with Section 13.3. (subject to the terms
of Section 3.3.), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article XI. and
(y) in addition to the matters set forth in clauses (ii), (iv) and (v) of the
preceding proviso and subject to Section 3.3., any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the

 

93

--------------------------------------------------------------------------------


 

terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Administrative Agent
shall deliver or otherwise make available to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX. that the Parent or the Borrower is not otherwise
required to deliver directly to the Lenders.  The Administrative Agent will
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Parent, the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 12.2.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender, or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Wells
Fargo in each case in its individual capacity.  Wells Fargo and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Banks, the other Lenders, or
any Specified Derivatives Providers.  Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Parent, the Borrower,
any other Loan Party or any other Subsidiary for services in connection with
this Agreement, any Specified Derivatives Contract, or otherwise without having
to account for the same to the Issuing Banks, the other Lenders, or any
Specified Derivatives Providers.  The Issuing Banks and the Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

94

--------------------------------------------------------------------------------


 

Section 12.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent, the Borrower in
respect of the matter or issue to be resolved.  Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval within 10 Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents) of receipt of such communication, such Lender shall be
deemed to have conclusively approved such requested determination, consent or
approval.

 

Section 12.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.”  If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan
Documents.  Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

Section 12.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Parent, the Borrower or other Persons, or to inspect the property, books
or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders Parties in
any such collateral; (d) shall have any liability in respect of any recitals,
statements,

 

95

--------------------------------------------------------------------------------


 

certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 12.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing (but subject to the provisos in the previous
sentence), each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its Pro Rata Share (determined as of
the time that the applicable reimbursement is sought) of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws.  Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other Obligations and the termination of this Agreement.  If
the Borrower shall reimburse the Administrative Agent for any Indemnifiable
Amount following payment by any Lender to the Administrative Agent in respect of
such Indemnifiable Amount pursuant to this Section, the Administrative Agent
shall share such reimbursement on a ratable basis with each Lender making any
such payment.

 

96

--------------------------------------------------------------------------------


 

Section 12.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate. 
Each of the Lenders and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective Related
Parties, and based on such review, advice, documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under the Loan Documents.  The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Parent, the Borrower or any other Loan Party of the Loan Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Banks by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or any Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties.  Each of the Lenders and
each Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.

 

Section 12.8.  Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent.  Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld, delayed or conditioned (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of resignation
or removal, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no

 

97

--------------------------------------------------------------------------------


 

Lender has accepted such appointment, then such resignation or removal shall
nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Banks so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  Any resignation by or removal of an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) any successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Banks
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit. 
After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 

Section 12.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents and the Documentation Agents
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

Section 12.10.  Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider, as the case may be.

 

98

--------------------------------------------------------------------------------


 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:(1)

 

If to the Borrower:

 

Sunstone Hotel Partnership, LLC

120 Vantis, Suite 350
Aliso Viejo, California 92656

Attention:                                         Bryan Giglia, CFO

Telecopier:                                    (949) 330-4078

Telephone:                                   (949) 382-3036

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention:                                         Glen B. Collyer

Telephone:                                   (213) 891-8701

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C.  20006

Attention:  Mark F. Monahan

Telecopier:                                    (202) 429-2589

Telephone:                                   (202) 303-3017

 

with a copy to

 

Wells Fargo Bank, National Association

Shared Credit Management

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn:  Sandra Wheeler

Loan #:  1013605

Telecopier:                                    (770) 435-2262

Telephone:                                   (770) 435-3800

 

--------------------------------------------------------------------------------

(1)                                 Parties to confirm notice addresses.

 

99

--------------------------------------------------------------------------------


 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Manager

Telecopier:                                    (866) 835-0263

Telephone:                                   (612) 316-0299

 

If to Wells Fargo, as an Issuing Bank:

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C.  20006

Attention:  Mark F. Monahan

Telecopier:                                    (202) 429-2589

Telephone:                                   (202) 303-3017

 

If to JPMorgan Chase Bank, N.A., as an Issuing Bank:

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, Fl 4

Tampa, FL 33610

Attn: James Alonzo

Telecopier: (856) 294-5267

Telephone: (813) 432-6339

 

If to Bank of America, N.A., as an Issuing Bank:

 

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Telecopier:  1-800-755-8743

Telephone: 1-800-370-7519 and choose Trade product opt.  #1

Email Address:  scranton_standby_lc@bankofamerica.com

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at

 

100

--------------------------------------------------------------------------------


 

the addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 9.5. to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.  Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II. shall be
effective only when actually received.  None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Banks or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder.  Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.

 

Section 13.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Lead Arranger that is an Affiliate of the Administrative Agent for all of their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one single counsel to both the
Administrative Agent and such Lead Arranger and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent in connection with the review of Properties for
inclusion as Unencumbered Properties and the Administrative Agent’s other
activities under Article IV. and the reasonable and documented fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable and documented costs and expenses
incurred in connection with the enforcement, “workout” or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the reasonable allocated fees and
expenses of in-house counsel) and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent,
the Issuing Banks and the Lenders from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding; provided
that the fees and expenses of external counsel shall be limited to (x) one
external counsel for the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent, (y) one external counsel for all other Lenders (and,
solely in the case of a conflict of interest, additional conflicts counsel) and
(z) and such local or foreign counsel of the Administrative Agent as may be
necessary under the circumstances.  If the Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Administrative
Agent and/or the Lenders may pay such amounts on behalf of the Borrower and such
amounts shall be deemed to be Obligations owing hereunder.

 

Section 13.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

102

--------------------------------------------------------------------------------


 

(b)                                 THE PARENT AND THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 13.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor the Parent may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

103

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Revolving Lender’s Revolving Commitment and/or
the Revolving Loans at the time owing to it, or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in the
immediately following clause (B) in the aggregate, or, if applicable, in the
case of an assignment of the entire remaining amount of an assigning Term Loan
Lender’s Term Loan Commitment and/or the Term Loans at the time owing to it, or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of a specific Class of
Commitments (which for this purpose includes Loans outstanding thereunder) or,
if the applicable Class of Commitments is not then in effect, the principal
outstanding balance of the applicable Class of Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment or Loans, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitments held by such assigning Lender or if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of such assigning Lender, as applicable, would be less than $5,000,000 in the
case of a Commitment or Loans, then such assigning Lender shall assign the
entire amount of its Commitment and the Loans at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes of Commitments or Loans on a non-pro rata
basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned ) shall be required unless
(x) an Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender of the same Class of Commitments or Loans, an
Affiliate of such a Lender or an Approved Fund in respect of such Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

104

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned) shall be
required for assignments in respect of (x) a Commitment if such assignment is to
a Person that is not already a Lender of the same Class of Commitments, an
Affiliate of such a Lender or an Approved Fund in respect of such Lender with
respect to such a Lender or (y) any Term Loan to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of each Issuing Bank and the
Swingline Lender shall be required for any assignment in respect of a Revolving
Commitment if such assignment is to a Person that is not already a Revolving
Lender.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Parent, the Borrower or any of the
Affiliates or Subsidiaries of the Parent or the Borrower or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

105

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender’s Commitment, (x) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, (y) reduce the rate at
which interest is payable thereon or (z) release any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 8.13.(b), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 5.1., 5.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.6. as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate

 

106

--------------------------------------------------------------------------------


 

the provisions of Section 5.6. with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

Section 13.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Parent, the Borrower, any
other Loan Party or any other Subsidiary of any terms of this Agreement or such
other Loan Document may be waived, and (iv) the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Administrative Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.  Any
term of this Agreement or of any other Loan Document relating solely to the
rights or obligations of the Lenders of a particular Class, and not Lenders of
any other Class, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be

 

107

--------------------------------------------------------------------------------


 

waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Class Lenders for such Class of Lenders (and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party which is a party
thereto).  Notwithstanding anything to the contrary contained in this Section,
the Fee Letter may only be amended, and the performance or observance by any
Loan Party thereunder may only be waived, in a writing executed by the parties
thereto.

 

(b)                                 Additional Lender Consents.  In addition to
the foregoing requirements, no amendment, waiver or consent shall:

 

(i)                                     (A) increase (or reinstate) the
Commitments of a Lender or subject a Lender to any additional obligations
without the written consent of such Lender or (B) increase the aggregate
Commitments other than in connection with an increase under Section 2.15. as
provided therein without the consent of each Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

(iv)                              modify the definition of “Revolving Commitment
Percentage” without the written consent of each Revolving Lender;

 

(v)                                 modify the definitions of “Revolving
Termination Date” or clause (a) of the definition of “Termination Date” (in each
case, except in accordance with Section 2.12.) or otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Termination Date (except in accordance with Section 2.2.(b)), in
each case, without the written consent of each Revolving Lender directly
affected thereby;

 

(vi)                              modify the definitions of “Term Loan Maturity
Date” or clause (b) of the definition of “Termination Date” or otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Term Loans or for the payment of Fees or any other Obligations
owing to the Term Loan Lenders, in each case, without the written consent of
each Term Loan Lender directly affected thereby;

 

(vii)                           while any Term Loans are outstanding, amend,
modify or waive (A) Section 6.2. or any other provision of this Agreement if the
effect of such amendment, modification or waiver is to require the Revolving
Lenders to make Revolving Loans when such Lenders would not otherwise be
required to do so, (B) the amount of the Swingline Commitment or (C) the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Class Lenders of the Revolving Lenders;

 

(viii)                        modify the definition of “Pro Rata Share” or amend
or otherwise modify the provisions of Section 3.2. without the written consent
of each Lender;

 

108

--------------------------------------------------------------------------------


 

(ix)                              amend this Section or amend the definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section, modify the definition of the
term “Requisite Lenders” or (except as otherwise provided in the immediately
following clause (x)), modify in any other manner the number or percentage of
the Lenders required to make any determinations or waive any rights hereunder or
to modify any provision hereof without the written consent of each Lender;

 

(x)                                 modify the definition of the term “Requisite
Class Lenders” as it relates to a particular Class of Lenders or modify in any
other manner the number or percentage of a Class of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
in each case, solely with respect to such Class of Lenders, without the written
consent of each Lender in such Class;

 

(xi)                              release the Parent as a Guarantor or any other
Guarantor from its obligations under the Guaranty (except as expressly permitted
by Section 8.13.(b)) without the written consent of each Lender; provided,
however, the consent of each Lender shall not otherwise be required under this
clause (xi) for any amendment, waiver or consent which does not expressly
provide for the release of a Guarantor (but which may indirectly result in such
a release);

 

(xii)                           amend, or waive the Borrower’s compliance with,
Section 2.14. without the written consent of each Revolving Lender;

 

(xiii)                        modify Section 2.15. to change the aggregate
amount of Revolving Commitments and Term Loans that may be outstanding after
giving effect to any increases of the Revolving Commitments or making of any
Term Loans without the written consent of each Lender; or

 

(xiv)                       waive any Default or Event of Default occurring
under Section 11.1.(a) without the written consent of each Lender owed the
Obligations that were not paid when due resulting in such Default or Event of
Default.

 

(c)                                  Amendment of Administrative Agent’s
Duties, Etc.  No amendment, waiver or consent unless in writing and signed by
the Administrative Agent, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Administrative Agent
under this Agreement or any of the other Loan Documents.  Any amendment, waiver
or consent relating to Section 2.3. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  Any amendment, waiver or consent relating to Section 2.2.
or the obligations of an Issuing Bank under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of such Issuing Bank.  Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent

 

109

--------------------------------------------------------------------------------


 

of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial
thereto.  Any Event of Default occurring hereunder shall continue to exist until
such time as such Event of Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Parent, the Borrower, any other Loan Party or any other Person subsequent to the
occurrence of such Event of Default.  Except as otherwise explicitly provided
for herein or in any other Loan Document, no notice to or demand upon the
Parent, the Borrower or any other Loan Party shall entitle the Parent, the
Borrower or any other Loan Party to other or further notice or demand in similar
or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 13.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any of other party to this
Agreement.

 

Section 13.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 13.8.  Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;

 

110

--------------------------------------------------------------------------------


 

(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the prior written consent of the Borrower.  Notwithstanding
the foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent, such Issuing Bank or
such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender.  As used in this
Section, the term “Information” means all information received from the Parent,
the Borrower, any other Loan Party, any other Subsidiary or Affiliate relating
to any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate, provided
that, in the case of any such information received from the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information shall be deemed confidential unless it is clearly
identified at the time of delivery as public.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 13.9.  Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank, each
Lender, the Lead Arrangers and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnified Party”) against, and hold
each Indemnified Party harmless from, and shall pay or reimburse any such
Indemnified Party for, any and all losses, claims (including without limitation,
Environmental Claims), damages, liabilities and related expenses (including
without limitation, the fees, charges and disbursements of any counsel for any
Indemnified Party (which counsel may be employees of any Indemnified Party)),
incurred by any Indemnified Party or asserted against any Indemnified Party by
any Person (including the Parent, the Borrower, any other Loan Party or any
other Subsidiary) other than such Indemnified Party and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
hereby , the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Parent, the
Borrower, any other Loan Party or any other Subsidiary, or any Environmental
Claim related in any way to the Parent, the Borrower, any other Loan Party or
any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Parent, the Borrower, any other Loan Party or any
other Subsidiary, and regardless of whether any Indemnified Party is a party
thereto, or (v) any claim (including without limitation, any

 

111

--------------------------------------------------------------------------------


 

Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent, any Issuing Bank or any Lender is a party thereto)
and the prosecution and defense thereof, arising out of or in any way connected
with the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees; provided, however, that (A) such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party and (B) in the case of legal fees and expenses, the Borrower’s
reimbursement obligations hereunder shall be limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Indemnified Parties (other than in connection with a dispute among
Indemnified Parties resulting from claims against the Administrative Agent or a
Lead Arranger in its capacity or in fulfilling its role as an administrative
agent or arranger or any similar role under this Agreement and the other Loan
Documents) and, if reasonably necessary, a single local counsel for the
Indemnified Parties in each relevant jurisdiction and with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated and taken as a whole.

 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law.

 

(c)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 13.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.2.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank the Lenders and their respective Related Parties are entitled under
the provisions of Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.9. and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Bank the Lenders and their
respective Related Parties (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

 

112

--------------------------------------------------------------------------------


 

Section 13.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 13.14.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.

 

Section 13.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.

 

113

--------------------------------------------------------------------------------


 

Section 13.17.  Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

 

Section 13.18.  Construction.

 

The Administrative Agent, each Issuing Bank, the Parent, Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, each Lender, the Parent and the
Borrower.

 

Section 13.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

[Signatures on Following Pages]

 

114

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC

 

 

 

 

 

By:

/s/ Bryan A. Giglia

 

 

Name:

Bryan A. Giglia

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SUNSTONE HOTEL INVESTORS, INC.

 

 

 

 

 

By:

/s/ John V. Arabia

 

 

Name:

John V. Arabia

 

 

Title:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent, as Swingline Lender, as an Issuing

 

Bank and as a Lender

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name:

Mark F. Monahan

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

BANK OF AMERICA, N.A., as an Issuing Bank

 

and a Lender

 

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name:

Suzanne E. Pickett

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

JPMORGAN CHASE BANK, N.A., as an Issuing Bank

 

and a Lender

 

 

 

 

 

By:

/s/ Rita Lai

 

 

Name:

Rita Lai

 

 

Title:

Authorized Signer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael Chlopak

 

 

Name:

Michael Chlopak

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Darin Mortimer

 

 

Name:

Darin Mortimer

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

US BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ David W. Salisbury

 

 

Name:

David W. Salisbury

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Chad Hale

 

 

Name:

Chad Hale

 

 

Title:

Director & Execution Head, REGAL

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Don Byerly

 

 

Name:

Don Byerly

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

BRANCH BANKING & TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Ahaz Armstrong

 

 

Name:

Ahaz Armstrong

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Sunstone Hotel Partnership, LLC]

 

 

 

MIDFIRST BANK, as a Lender

 

 

 

 

 

By:

/s/ Todd G. Wright

 

 

Name:

Todd G. Wright

 

 

Title:

First Vice President

 

[End Signature Pages]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitments

 

Lender

 

Revolving
Commitment Amount

 

Wells Fargo Bank, National Association

 

$

51,000,000

 

Bank of America, N.A.

 

$

51,000,000

 

JPMorgan Chase Bank, N.A.

 

$

51,000,000

 

CitiBank, N.A.

 

$

44,000,000

 

PNC Bank, National Association

 

$

44,000,000

 

U.S. Bank National Association

 

$

44,000,000

 

The Bank of Nova Scotia

 

$

35,000,000

 

Compass Bank

 

$

35,000,000

 

Branch Banking & Trust Company

 

$

30,000,000

 

MidFirst Bank

 

$

15,000,000

 

TOTAL

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Initial Unencumbered Properties

 

Hilton Garden Inn Chicago

Courtyard LAX

Hilton New Orleans

Hyatt Chicago

Marriott Portland

Marriott Boston Quincy

Hyatt Newport Beach

Renaissance Long Beach

Fairmont Newport Beach

Sheraton Cerritos

Renaissance LAX

Renaissance Westchester

Hyatt Regency SF

Marriott Maui (Wailea)

 

--------------------------------------------------------------------------------